Exhibit 10.1

 

Execution Copy

 

CLINICAL TRIAL SERVICES AGREEMENT*

 

This Clinical Trial Services Agreement (this “Agreement”) is entered into as of
March 29, 2011 (“Effective Date”) by and between RADIUS HEALTH, INC., a Delaware
corporation (“Radius”) and NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S, a
Danish corporation (“NB”) that is a wholly-owned subsidiary of Nordic Bioscience
Clinical Development A/S and sets forth the terms and conditions that will apply
to the provision by NB to Radius of certain services.

 

Background

 

Radius is in the business of developing therapeutic drugs for the treatment of
women’s health conditions.  Radius has developed a PTH related protein analog,
BA058, and has conducted Phase I and Phase II clinical trials of such compound
for the treatment of osteoporosis.  Radius wishes to conduct a Phase III
clinical trial for BA058.

 

NB has extensive experience in the management of clinical development programs
for a variety of therapeutic areas, including osteoporosis.  NB has access to
companies that are skilled in the performance of various facets of clinical
development programs including subject recruitment, medical image-analysis and
biochemical-marker services for third parties.

 

The parities see a mutually beneficial opportunity to collaborate in the
performance of a Phase III clinical trial of Radius’ BA058 compound and one or
more additional clinical trials.

 

1.  DEFINITIONS

 

1.1  Defined Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meaning set forth below.

 

“Affiliate” means with respect to either party, any Person that, directly or
indirectly, is controlled by, controls or is under common control with such
party.  For purposes of this definition only, “control” means, with respect to
any Person, the direct or indirect ownership of more than fifty percent (50%) of
the voting or income interest in such Person or the possession otherwise,
directly or indirectly, of the power to direct the management or policies of
such Person.

 

“Applicable Laws” means any national, supra-national, federal, state or local
laws, treaties, statutes (including the FD&C Act), ordinances, rules and
regulations, including any rules, regulations, guidance or guidelines having the
binding effect of law, or requirements of Regulatory Authorities, national
securities exchanges or securities listing organizations, government
authorities, courts, tribunals, agencies other than Regulatory Authorities,
legislative bodies and commissions that are in effect from time to time during
the term of the Agreement.

 

“Business Day” means any day other than a Saturday or Sunday that is not a
national holiday in the United States.

 

“Confidential Information” means any proprietary or confidential information of
either party (including but not limited to all Radius Background  Intellectual
Property and all NB Background Intellectual Property) disclosed to the other
party pursuant to this Agreement, except any portion thereof which: (i) is known
to the receiving party, as evidenced by the receiving party’s prior written
records, before receipt thereof under this Agreement; (ii) is disclosed to the
receiving party by a third person who is under no obligation of confidentiality
to the disclosing party hereunder with respect to such information and who
otherwise has a right to make such disclosure; (iii) is or becomes generally
known in the public domain through no fault of the receiving party; or (iv) is
independently developed by the receiving party, as evidenced by the receiving
party’s written records, without access to such information.

 

“EMEA” means the European Medicines Agency, or any successor thereto.

 

“FDA” means the United States Food and Drug Administration, or any successor
thereto.

 

“FD&C Act” means the United States Federal Food, Drug and Cosmetic Act of 1938
and applicable regulations promulgated thereunder, as amended from time to time.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

“Intellectual Property Right(s)” means discoveries, inventions, know-how, trade
secrets, techniques, methodologies, modifications, improvements, works of
authorship (including but not limited to software, technical and procedural
manuals), designs and data (whether or not protectable under patent, copyright,
trade secrecy or similar laws).

 

“NB Background Intellectual Property” means, individually and collectively,
(i) all Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or tangible medium of expression
solely by employees, consultants, or subcontractors of NB at any time prior to
the Effective Date, or after the Effective Date if such Intellectual Property
Rights are not based upon  or related to the performance of the services
specified in any Work Statement; and (ii) any tangible materials developed by or
for NB at any time prior to the Effective Date, or after the Effective Date if
such Intellectual Property Rights are not based upon or related to the
performance of the services specified in any Work Statement.

 

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, limited
liability partnership, unincorporated organization, government (or any agency or
political subdivision thereof) or other legal entity or organization, other than
Radius or NB.

 

“Project Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, created, discovered, developed,
generated, made or reduced to practice or fixed in a tangible medium of
expression as part of or based upon or related to activities undertaken as part
of a Project whether:  (i) solely by one or more employees or consultants of NB;
(ii) solely by one or more employees or consultants of Radius; or (iii) jointly
by one or more employees or consultants of NB and one or more employees or
consultants of Radius.

 

“Radius Background Intellectual Property” means, individually and collectively,
all Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or tangible medium of expression
solely by employees or consultants of Radius at any time prior to the Effective
Date, or after the Effective Date if such Intellectual Property Rights are not
based upon or related to the performance of the services specified in any Work
Statement.

 

“Regulatory Approvals” means, for any country, those authorizations by the
appropriate Regulatory Authority(ies) required for the manufacture, importation,
marketing and sale of a drug in such country.

 

“Regulatory Authority” means any national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity, with authority over the distribution, importation,
exportation, manufacture, production, use, storage, transport, clinical testing
or sale of a Radius study drug that becomes subject to a Work Statement,
including the FDA and EMEA.

 

“Regulatory Filings” means, for any country, those applications, filings,
dossiers and the like submitted to a Regulatory Authority for the purpose of
obtaining an approval from such Regulatory Authority to perform a clinical study
that is subject to this Agreement in such country.

 

1.2  Other Defined Terms.  The following terms shall have the meanings set forth
in the section appearing opposite such term:

 

“Acceptance”

 

Section 2.4

“Agreement”

 

Recitals

“Arbitration Request”

 

Section 10.2

“Bankruptcy Code”

 

Section 6.1

“Clinical Investigator”

 

Section 8.5

“Deliverable(s)”

 

Section 2.1

“Directive”

 

Section 2.10

“Effective Date”

 

Recitals

“Enterprise CTA”

 

Section 2.11

“Expert”

 

Section 10.2

“First Monthly Amount”

 

Attachment 2

“Force Majeure”

 

Section 11.2

“Indemnifying Party”

 

Section 9.4

“Investigator(s)”

 

Section 2.11

“Key Personnel”

 

Section 2.7

 

2

--------------------------------------------------------------------------------


 

“Local CTA”

 

Section 2.11

“Loss(es)”

 

Section 9.4

“NB”

 

Recitals

“NB Indemnified Party”

 

Section 9.4

“Nonconformity”

 

Attachment 2

“Pass-Thru Expenses”

 

Section 4.2

“Project”

 

Section 2.1

“Project Committee”

 

Section 3.2

“Radius”

 

Recitals

“Radius Indemnified Party”

 

Section 9.4

“Representative”

 

Section 3.1

“Response Period”

 

Section 2.3

“Rules”

 

Section 10.2

“Second Monthly Amount”

 

Attachment 2

“Services”

 

Section 2.1

“Taxes”

 

Section 4.5

“Term”

 

Section 7.1

“Third Monthly Amount”

 

Attachment 2

“Third Parties”

 

Section 2.12

“Work Statement”

 

Section 2.1.

 

2.  NB SERVICES; RADIUS RESPONSIBILITIES

 

2.1  Services.  (a)  During the term of this Agreement, Radius may from time to
time seek services from NB.  For each “Project” to be undertaken by NB pursuant
to this Agreement, the parties will prepare a “Work Statement” in substantially
the form attached as Attachment 1 that describes the (i) services that NB will
provide (“Services”) deliverables that NB will be responsible for delivering to
Radius (“Deliverable(s)”), (ii) delivery schedule for the Deliverables,
(iii) pricing terms, and (iv) Radius’ responsibilities in connection with the
Project.  Each Work Statement will be prepared based upon the requirements and
information provided to NB by Radius.  A separate Work Statement will be
required for each Project; and each Work Statement will become subject to this
Agreement when signed by Radius and NB.

 

(b)  Subject to the terms of this Agreement, Radius hereby retains NB and NB
hereby agrees to perform the work described in the Work Statement No. NB-1
attached as Attachment 2.

 

2.2  Use of Third Parties; Management.  (a)  NB may use certain qualified third
party vendors to perform portions of the Services and fulfill NB’s obligations
under this Agreement and any Work Statement, provided it obtains Radius’ prior
written consent to such delegation of responsibility.  NB shall remain liable
for the performance of any portion of the Services by any third party.  For
purposes of securing Radius’ consent to a delegation of responsibility, NB shall
provide Radius with (i) the identity of the third party vendor as well as a
description of the Services they will perform and their qualifications to
provide such Services and (ii) the written agreement pursuant to which NB
proposes to make such delegation.  NB will consider any comments Radius provides
with respect to such documentation and Radius may condition its consent to any
such delegation on changes in such documentation required in Radius’ opinion to
bring such documentation into conformity with this Agreement and Applicable
Laws.

 

(b)  NB will not use any third party facilities, materials or intellectual
property in performing the Services under a Work Statement without Radius’ prior
written consent.  In the event and to the extent that NB wishes to make use of
third party facilities, materials or intellectual property, it shall ensure that
such third party(ies) are subject to the provisions of Section 6 of this
Agreement.

 

(c)  Each party will be responsible for the supervision, direction and control
of its own personnel, including in the case of NB the supervision and control of
its Affiliate’s personnel and its designated third party subcontractors.

 

(d)  To the extent specified in the applicable Work Statement(s), NB will
periodically furnish Radius with written reports describing the progress made in
providing Services under such Work Statement.

 

3

--------------------------------------------------------------------------------


 

(e)  If NB shall assume certain responsibilities of Radius in connection with a
Work Statement as contemplated by 21 C.F.R. §312.52 (Transfer of Obligations to
a Contract Research Organization), then NB and Radius shall describe that in the
Work Statement and cooperate in the completion of a Transfer of Obligations
Form. Any responsibilities not specifically stated in the Work Statement shall
remain the regulatory responsibility of Radius.  Radius will file the Transfer
of Obligations Form with FDA and NB will on behalf of Radius and subject to
Radius’ review and approval file any analogous forms required by other
Regulatory Authority(ies) with such Regulatory Authorities.

 

(f)  NB may from time to time notify Radius that NB requires approvals or other
actions by Radius relating to the Services that do not represent a change in the
terms of the Work Statement. Such requests shall be in writing and Radius shall
respond to each request in writing within a reasonable time frame.  In the event
Radius does not deliver to NB a written response within a reasonable time frame,
not to exceed [*] ([*]) days, NB shall be entitled to act as if Radius had
responded by not approving the request.

 

2.3  Changes.  (a)  Radius may request amendments to a Work Statement to effect
changes in the Deliverables or in the schedule for delivery of the
Deliverables.  If Radius wishes to make a change it shall notify NB in writing
of the requested change specifying the change with sufficient details to enable
NB to evaluate it   Within a reasonable time frame, NB shall deliver a quote 
that: (i) assesses the impact of the change (if any) on the total cost of NB’s
Services and the schedule, and (ii) incorporates a description of the requested
change and its cost

 

(b)  Within a reasonable time frame, not to exceed [*] ([*]) days, Radius will
notify NB whether or not it accepts the quote mentioned above.  If Radius
accepts the quote, then the provisions of this Agreement shall be deemed amended
to incorporate such change in accordance with the quote. If Radius notifies NB
not to proceed within the change, it shall be deemed withdrawn and NB shall take
no further action in respect of it.  If NB has not received any notice by within
a reasonable time frame, not to exceed [*] ([*]) days, then Radius shall be
deemed to have advised NB not to proceed.

 

(c)  NB may request amendments to a Work Statement to effect changes in the
Deliverables to reflect refinements in expectations obtained as the Project
moves forward, or in the event that NB determines that any assumptions set forth
in such Work Statement are inaccurate.  If NB wishes to make such changes, it
shall notify Radius in writing and Radius respond in writing.

 

(d)  Any changes in the price adopted pursuant to this Section 2.3 shall be
deemed an adjustment in the pricing specified in the then applicable Work
Statement.  Changes in the costs of Services or Deliverables that are identified
as “Pass-Thru Expenses” in a Work Statement as well as any change in the cost of
study drug, control drug or placebo supplied by Radius pursuant to Section 2.6
shall be borne by Radius.  Any other change in the costs of Services or
Deliverables as a result of a change adopted pursuant to this Section 2.3 shall
be borne by Radius if such changes comes from a Radius request or from a
requirement imposed by a Regulatory Authority and shall be borne by NB if such
change comes from a NB request; provided that it is expressly understood that: 
(i) NB’s assumptions in any budget for a Work Statement shall be based upon a
realistic assessment of the work and costs required to complete the applicable
Project within the applicable time frame having reference to NB’s experience
with similar projects and that each budget shall specifically list the primary
assumptions supporting the budget estimate; and (ii) a change that increases the
costs to Radius shall not be required or requested by either party in connection
with an extension in the time period required to complete subject enrollment
with respect to any Project that is the subject of a Work Statement.

 

(e)  For any change that affects the scope of the regulatory obligations that
have been transferred to NB, NB and Radius shall execute a corresponding
amendment to the Work Statement (list of responsibilities) and to the Transfer
of Obligations Form (or comparable form(s) for other Regulatory Authorities) and
Radius or NB (as applicable and as contemplated by Section 2.2(e)) shall file
such amendment where appropriate, or as required by law or regulation.

 

(f)  If the parties are unable to agree upon a change  within a reasonable
period of time, they shall promptly meet to determine a mutually acceptable
resolution and if they are unable to resolve the matter at such meeting then the
matter shall be addressed using the procedure specified in Section 3.2(f).

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

2.4  Delivery Schedule; Acceptance.  NB shall deliver each Deliverable due under
a Work Statement to Radius in accordance with the schedule in the applicable
Work Statement.

 

2.5  Study Drug, Comparison Drug and Placebo.  (a)  Radius shall provide NB at
[*] charge with required amounts of study drug, control drug and/or placebo, as
applicable, for each Project that becomes subject to a Work Statement.  Radius
is and shall at all times remain the sole owner of all study drug, control drug
and placebo supplied to NB pursuant to this Agreement.  Radius’ responsibilities
with respect to supply of study drug, control drug and/or placebo drug shall
include clinical supply packaging and labeling, quality assurance, shipping and
drug reconciliation enroute to the clinical investigative sites participating in
the applicable clinical study or to those designated storage facilities selected
for the applicable clinical study.

 

(b)  Radius shall also be responsible for maintaining the dosing randomization
schedule for each clinical study conducted pursuant to this Agreement and any
Work Statements.

 

(c)  NB shall cause all study drug, control drug and placebo supplied to it by
Radius to be maintained and used in accordance with the protocol for the
clinical study that is the subject of the applicable Work Statement, or as
otherwise specified by Radius in writing, and in accordance with all applicable
regulations.  The study drug, control drug and placebo supplied by Radius shall
be used by NB and any Investigators only in the conduct of the clinical study
that is the subject of the applicable Work Statement.  NB shall be responsible
for monitoring drug inventories and dosing records, and for drug accountability
(i.e., drug reconciliation and destruction or return of supplies to Radius as
Radius instructs), at each site that participates in a clinical study that is
subject to a Work Statement, all in accordance with the terms of the applicable
clinical study protocol.

 

2.6  Radius Responsibilities; Blinding of Certain Data by NB.  (a)  In addition
to its obligations under Section 2.5, Radius shall be responsible for providing
NB with certain assistance in connection with the Services, as specified in the
applicable Work Statement.  NB and Radius shall coordinate their efforts to
ensure that NB’s requests for Radius assistance and NB’s use of Radius’
personnel and files is managed in a manner that will not interfere unreasonably
with the operation of Radius’ business or Radius’ use of such personnel and
files.

 

(b)  NB shall take such steps as Radius requests from time to time to implement
“data blinding” procedures in each Project.  With respect to the Project that is
the subject of Work Statement NB-1, NB will not enter the bone marker and Bone
Mineral Density data collected as part of such clinical study into the clinical
study database until after the study is completed to ensure that Investigators
are not permitted to see such data during the performance of the clinical study.

 

2.7  Key Personnel.  Upon Radius’ request, NB will provide Radius with the
curriculum vitae of certain personnel that will provide Services that are of
particular importance which personnel are identified in the applicable Work
Statement (the “Key Personnel”).  With respect to any reassignment of such Key
Personnel, NB shall promptly notify Radius of the replacement personnel.

 

2.8  Standard Operating Procedures.  (a)  NB represents and warrants that all
Services performed by or on behalf of NB will be conducted in compliance with
all Applicable Laws, including but not limited to the FD&C Act and the
regulations promulgated pursuant thereto, the International Conference on
Harmonization E6 Guidelines for Good Clinical Practice and the European Union
Directive 2001/20/EC of 4 April 2001, and with the standard of care customary in
the contract research organization industry.

 

(b)  NB’s standard operating procedures will be used in performance of the
Services, unless otherwise specifically stated in the Work Statement and NB will
provide Radius with such standard operating procedures upon request as well as
any changes NB proposes to make to such standard operating procedures.

 

2.8A  Translation of Study Documentation.  NB will arrange for translation of
the informed consent form, the Protocol and any other documentation necessary
for performance of a study that becomes the subject of a Work Statement from
English into the local language of each country where the applicable study is
performed and shall have such translations certified for translation accuracy by
the vendor providing such translation services.  NB shall provide Radius with
copies of such translations and such certifications.  NB shall also provide
Radius with an

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

English translation of any written communications received by Regulatory
Authorities only in a language other than English.

 

2.9  Records; Recordkeeping; Access.  (a)  NB shall cause Investigators to
maintain all records required to be maintained under Applicable Laws, including
but not limited to, case report forms, study drug, and reconciliation
documentation and the site study file, which should include all study-related
correspondence as well as all source documentation supporting the case report
forms for all Study Subjects.  Without limiting the foregoing, NB agrees to
comply with the requirements of 21 C.F.R. Part 11.

 

(b)  Unless otherwise provided in the applicable Work Statement, a copy of all
raw data, databases and analytical reports of the data resulting from the
Services will be provided to Radius in a format mutually agreed upon by Radius
and NB.  NB will verify the accuracy of the data contained in all databases
and/or reports provided by it against the raw data and will attach a signed
statement attesting to such verification to each database and/or report provided
to Radius.  NB shall cause Investigators to correct any errors and omissions in
such databases and reports.  As per Radius’ requirements, NB will ensure that
the database format is compatible with relevant existing databases that Radius
may employ.  It is understood and agreed that this Section 2.9(b) shall not
supersede Section 2.10 with respect to Radius’ obligation to maintain subject
confidentiality.

 

(c)  During the term of this Agreement, NB agrees to permit Radius, its
authorized employees and representatives, and authorized representatives of any
Regulatory Authority(ies) to examine at any reasonable time during NB’s or its
Affiliate’s or applicable third party’s normal business hours: (i) the
facilities where any clinical study that is subject to a Work Statement is being
conducted; (ii) original source documentation; and (iii) any other information
considered relevant or useful by Radius to confirm that such study is being
conducted in conformance with this Agreement and the Work Statement (including
the Project protocol) and in compliance with Applicable Laws, including informed
consent regulations and good clinical practices.  Radius shall also have the
right to copy any items referred to in this Section 2.9(c).  It is understood
and agreed that with regard to examination of NB’s financial records Radius’
right to examine such records is limited to those items relevant for verifying
the expenses to be paid by Radius as provided under Section 4.4(b).

 

(d)  NB shall retain all records for each Project performed pursuant to a Work
Statement and this Agreement for the longest of the following three periods:
(i) two years after the FDA approves a New Drug Application for the study drug;
(ii) two years after the termination or withdrawal of the applicable Regulatory
Authority exemption (e.g., Investigational New Drug Application) under which the
Project is conducted; or (iii) the record retention period mandated by
Applicable Laws.  NB shall notify Radius immediately in writing of any
accidental loss or destruction of study records.  At the completion of the
Services by NB or upon the earlier termination of this Agreement or any Work
Statement in accordance with Section 7.2, all materials, information and all
other data owned by Radius with respect to the transactions covered by this
Agreement or the applicable Work Statement, regardless of the method of storage
or retrieval, shall be delivered to Radius in such form as is then currently in
the possession of NB, or in such data media formats as are set forth in the Work
Statement.  Alternatively, at Radius’ written request, such materials and data
may be retained by NB for Radius for an agreed-upon time period, or disposed of
pursuant to the written directions of Radius.  If materials are so retained,
Radius shall pay a [*] fee for storage by NB of records and materials after
completion or termination of the Services.  NB, however, reserves the right to
retain, at its own cost and subject to the confidentiality provisions herein,
copies of all materials that may be needed to satisfy regulatory requirements or
to resolve disputes regarding the Services.  Nothing in this Agreement shall be
construed to transfer from Radius to NB any FDA or Regulatory Authority
record-keeping requirements unless such transfer is specifically provided for in
the applicable Work Statement (list of responsibilities).

 

2.10  Data Protection.  NB and Radius agree to comply with all applicable
privacy laws and regulations.  If the Project will involve the collection or
processing of personal data (as defined by applicable data protection
legislation) within the European Economic Area, then Radius shall appoint CCBR
A/S. to serve as its local representative and they shall enter into a Data
Transfer Agreement containing the Standard Contractual Clauses set forth by the
EU Commission Decision of 15 June 2001 (Decision 2001/497/EC) in regard to
personal data for purposes of complying with the requirements of the European
Union Data Protection Directive (the “Directive”).  It is understood and agreed
that the provisions of this Section 2.10 are intended to address collection and
processing of personal data of clinical study subjects and Clinical
Investigators (as defined at Section 8.5) and that with respect to

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

both categories of information NB shall take steps to enable Radius to acquire
and use such data for the purposes permitted under this Agreement and the
applicable Work Statement, including for the purpose of making certain filings
with the FDA.

 

2.11  Relationship with Investigators.  Unless the parties agree otherwise with
respect to a particular Work Statement, NB will enter into an agreement with
CCBR A/S,  concerning certain services for each clinical study that becomes
subject to a Work Statement, including medical imaging services, biochemical
marker services and subject recruitment services.  CCBR A/S, will contract with
investigators or investigative sites (collectively, “Investigators”) using a
standard Clinical Trial Agreement (“Enterprise CTA”) form, a copy of which is
attached hereto as Attachment 3, along with certain local CTA forms (“Local
CTAs”) that have been developed for use in certain countries based on local
requirements with the benefit of local legal advice, that have been prepared in
local language and English language where applicable; in each case with such
revisions as Radius requests.  NB shall provide Radius with all applicable Local
CTAs (in both the local language, if applicable, and English language) for
purposes of facilitating Radius’ review and approval of such Local CTAs.  NB
shall inform Radius of proposed updates to the Enterprise CTA form or a Local
CTA and unless radius object to the use of such updated agreement, NB will use
its then current Enterprise CTA form (or Local CTA as appropriate) as of the
time of the Work Statement.  If an Investigator insists upon any material
changes to any provisions in the Enterprise CTA or a Local CTA that affect
Radius, then NB shall submit the proposed material change to Radius, and Radius
shall review, comment on and/or approve such proposed changes within [*] ([*])
Business Days.  If changes to the Enterprise CTA form (or Local CTA, where
applicable) approved by Radius, differ from the terms of this Agreement or a
Work Statement, then NB shall have no liability for any such approved changes. 
The parties acknowledge and agree that Investigators shall not be considered the
employees, agents, or subcontractors of NB or Radius and that Investigators
shall exercise their own independent medical judgment.  NB’s responsibilities
with respect to Investigators shall be limited to those responsibilities
specifically set forth in this Agreement and the applicable Work Statement.

 

2.12  Third Party Indemnification.  If any investigative sites or any other
third parties, including, but not limited to, CCBR A/S, data safety monitoring
boards, independent laboratories or advisory boards (collectively, “Third
Parties”), request an indemnification for loss or damage caused by the
performance of a Project, then Radius shall provide such indemnification
directly to the Third Party.  Upon Radius’ request, NB will provide assistance
in negotiating the terms of such indemnities.  NB shall not sign such
indemnifications on Radius’ behalf unless Radius has expressly authorized NB to
act as its agent for such purpose or has given NB a written power of attorney to
sign such indemnifications.  In countries in which local laws or local ethics
committees require that a local company must sign such indemnifications and
Radius has no local presence, NB and Radius will enter into an agreement
regarding local representative duties containing the terms attached hereto as
Attachment 4, either as a part of a Work Statement or as a separately signed
agreement, before NB provides any such indemnities.

 

2.13  Regulatory Communications.  (a)  Each party will be responsible for
certain communications with certain Regulatory Authorities and governmental
agencies as provided in this Agreement and as required by Applicable Law. 
Radius will cooperate with NB in taking any actions that NB reasonably believes
are necessary to comply with Applicable Laws with respect to regulatory
obligations that have been transferred to NB pursuant to this Agreement or a
Work Statement; and Radius will be responsible for all contacts and
communications with any Regulatory Authorities or governmental agencies that are
the responsibility of a study drug sponsor under Applicable Law.  NB will notify
Radius promptly (and in any event within one (1) Business Day) after it receives
any notice that a Regulatory Authority or governmental agency has contacted NB,
its Affiliates or any third party engaged by NB or its Affiliates that is
providing Services with respect to a Project that is the subject of a Work
Statement and forward to Radius copies of any communications or correspondence
received from any Regulatory Authority or governmental agency relating to such
Project, even if they do not specifically mention Radius.

 

(b)   NB shall prepare all Regulatory Filings that are assigned to it pursuant
to any Work Statement for the clinical study that is the subject of a Project
using, and in accordance with, the Work Statement and Radius’ reasonable
instructions.  NB shall ensure that all such Regulatory Filings conform strictly
to all Applicable Laws and regulations, health authority standards and the
then-current electronic documentation information standards of Radius. NB shall
ensure that all clinical and other data or information submitted by NB to Radius
in is complete and accurate in all respects.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

(c)   NB shall submit to Radius each proposed Regulatory Filing prepared as
provided under Section 2.13(b) for Radius’ comments and review.  Radius shall
notify NB in writing of any Radius proposed modifications to such Regulatory
Filing as soon as reasonably practicable after Radius’ receipt of such filing,
and NB shall implement such proposed modifications as soon as reasonably
practicable, but in any case, within [*] ([*]) days thereafter, unless otherwise
mutually agreed.  To the extent that NB disagrees with any of Radius’ proposed
modifications, the parties shall confer with respect to such proposals; provided
that Radius shall have the right to make the final determination, at its
reasonable discretion, as to the form and substance of all final Regulatory
Filings with respect to the study drug and, as applicable, (i) NB shall not file
any Regulatory Filing that is not approved by Radius and (ii) Radius shall not
have any obligation to file any Regulatory Filing that is not approved by
Radius.

 

(c)  NB shall provide to Radius copies of all Regulatory Filings for the
clinical study that is the subject of any Project submitted to Regulatory
Authorities within a reasonable time following the filing thereof.  NB shall
also provide Radius with a copy of all correspondence or communications, other
than Regulatory Filings, with Regulatory Authorities relating to the study drug
or the clinical study that is the subject of any Project.

 

(e)  NB shall notify Radius immediately of an impending inspection or audit by
any Regulatory Authority of any facility(ies) where Services are being provided
or records relating to Services are maintained, including any site where
Investigators are performing Services or laboratory studies are being
performed.  If such an inspection or audit takes place without prior notice to
NB, then NB shall notify Radius of such inspection or audit immediately, and in
no event later than [*] ([*]) hours following arrival of any such inspector or
auditor.  Where reasonably practicable, Radius will be given the opportunity to
have a representative present during an FDA or other Regulatory Authority
inspection of any facilities where Services are being provided or records
relating to Services are maintained.

 

(f)  NB will consult with Radius regarding the response to any inquiry or
observation from any Regulatory Authority or government agency relating in any
way to any Project and will allow Radius at its discretion to control or
participate in any further contacts or communications with such Regulatory
Authority relating to such Project.  NB will comply with all reasonable requests
and take into consideration all comments by Radius with respect to all contacts
and communications with any Regulatory Authority relating in any way to the
Project or the Services.  NB will obtain the written consent of Radius, which
will not unreasonably be withheld, before referring to Radius in any regulatory
correspondence.

 

(g)  During an inspection by the FDA or other Regulatory Authority concerning
any Project, NB will not disclose information and materials that are not
required to be disclosed to such Regulatory Authority, without the prior consent
of Radius, which shall not unreasonably be withheld.  Such information and
materials includes, but is not limited to: (i) financial data and pricing data
(including, but not limited to, the budget and payment sections of the
applicable Work Statement); (ii) sales data (other than shipment data); and,
(iii) personnel data (other than data as to qualification of technical and
professional persons performing functions subject to regulatory requirements).

 

2.14  Schedule.  Each party acknowledges that delays in performance by either
party may cause delays in performance by the other party.  Notwithstanding the
foregoing, NB shall exercise all reasonable efforts to keep Radius on schedule
and to notify Radius when NB reasonably believes that Radius should accelerate
performance to fulfill Radius’ responsibilities under this Agreement or a Work
Statement in a timely manner.  If Radius fails to timely fulfill its
responsibilities under this Agreement or a Work Statement and such failure
causes a delay in the provision of the Services and Deliverables, all
specifically dependent time limits for NB’s performance under the applicable
Work Statement shall be adjusted day-for-day to account for the delay caused by
Radius.

 

3.  PROJECT MANAGEMENT

 

3.1  Representatives.  Each party will designate an individual
(“Representative”) for each Project who will have the authority to represent
such party in all matters concerning such Project and will be responsible for
coordinating such party’s responsibilities for such Project, including
requesting and approving changes in the Work Statement and (in the case of
Radius) responding to changes proposed pursuant to Section 2.2.  All
Project-related communications that concern performance shall be addressed to
the designated Representative.  If a party replaces its Representative, that
party shall promptly notify the other parties of such replacement.  Each party’s
Representative shall be identified in the applicable Work Statement.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

3.2  Project Committee.  (a)  Within [*] ([*]) days after the Effective Date, a
Project Committee (“Project Committee”) shall be established with the
responsibilities and authority set forth in this Section 3.2.  The Project
Committee shall consist of six (6) members, three (3) members to be appointed by
each of Radius and NB.  Each party may, with notice to the other, substitute any
of its members serving on the Project Committee.  The parties may also, by
mutual agreement, increase or decrease the number of members serving on the
Project Committee; provided that the number of members representing each party
remains equal.  Radius shall have the right to appoint one of its members to be
the chairperson of the Project Committee.

 

(b)  The general purpose of the Project Committee is to oversee the day-to-day
management and performance of the  Project for which it is designated.  The
Project Committee shall have the responsibility and authority to: (i) monitor
each of Radius’ and NB’s implementation of their respective responsibilities
under the applicable Work Statement; (ii) consider, review and approve any
proposed amendments to the Services or the Deliverables set forth in the Work
Statement; (iii) report regularly to the management of both parties upon the
progress of the Project; (iv) provide a forum for exchange of information
related to the efforts of each party with  respect to the Project; and
(v) conduct any other functions as Radius and NB  may agree in writing.

 

(c)  The Project Committee shall hold meetings as mutually agreed by the parties
(but in no event less than quarterly, unless mutually agreed by the parties). 
The first meeting of the Project Committee shall be held within [*] ([*]) days
of the Effective Date and shall be held in Cambridge, Massachusetts.  After the
initial meeting, meetings may be held by telephone or video conference, provided
that the parties shall meet in person at least [*] per year, and such meetings
shall be held in Cambridge, Massachusetts or Copenhagen, Denmark unless the
parties mutually agree to hold such meetings elsewhere.  Minutes of all meetings
setting forth decisions of the Project Committee shall be prepared by the
chairperson and circulated to all parties within [*] ([*]) days after each
meeting, and shall not become official until approved by all parties in writing;
minutes shall be presented for approval as the first order of business at the
subsequent Project Committee meeting, or if it is necessary to approve the
minutes prior to such subsequent meeting, then the parties shall approve the
minutes within [*] ([*]) days of receipt thereof.

 

(d)  The Representatives shall have the right to attend all meetings of the
Project Committee as non-voting participants and secretaries at such meetings,
and may bring to the attention of the Project Committee, any matters or issues
either of them reasonably believes should be discussed and shall have such other
responsibilities as the parties may mutually agree in writing.

 

(e)  The quorum for Project Committee meetings shall be four (4) members,
provided there is at least two (2) members from each of Radius and NB present. 
The Project Committee will render decisions by unanimous vote.  The members of
the Project Committee shall act in good faith to cooperate with one another and
to reach agreement with respect to issues to be decided by the Project
Committee.

 

(f)  Disagreements among the Project Committee will be resolved via good-faith
discussions; provided, that in the event of a disagreement that cannot be
resolved within thirty (30) days after the date on which the disagreement arose,
the matter shall be referred to Radius’s Chief Executive Officer and NB’s Chief
Executive Officer or their respective designees.  Thereafter, if any such
disagreement is not resolved within [*] ([*]) days, then Radius will have the
right to make the final decision and such decision shall be final and binding
and shall not be subject to Section 10.2 of this Agreement; provided that it is
understood and agreed that Radius’ right to exercise such final decision shall
not include disputes with respect to (i) the interpretation, breach, termination
or invalidity of this Agreement in which case the dispute shall be resolved in
accordance with Section 10.2(a), or (ii) a “material strategic amendment” to the
Work Statement for the Project, in which case the dispute shall be resolved in
accordance with Section 10.2(b).  A “material strategic amendment” means an
amendment to the Work Statement that is not required by a Regulatory Authority
and materially increases the costs to execute the Project.

 

3.3  Operating Principles.  (a)  The parties acknowledge and agree that the
deliberations and decision-making of the Project Committee shall be in
accordance with the following operating principles:  (i)  decisions should be
made in a prompt manner; and (ii) the parties’ mutual objective is to maximize
the commercial success of the Radius study drugs that are the subject of each
Work Statement, consistent with sound and ethical business and scientific
practices.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

(b)  The Project Committee and the Representatives will have only such powers as
are specifically delegated to it in this Agreement, and will have no power to
amend this Agreement or waive a party’s rights or obligations under this
Agreement.

 

(c)  Information that otherwise falls under the definition of Confidential
Information contained in reports made pursuant to Section 3.3 or otherwise
communicated between the parties will be subject to the confidentiality
provisions of this Agreement.

 

4.  CHARGES

 

4.1  Price.  Radius shall pay NB for the Services (and Deliverables) that are
the subject of any Work Statement, the fee specified in such Work Statement.

 

4.2  Expenses.  (a)  In addition to the charges set forth in any Work Statement,
Radius shall be responsible for payment of those expenses incurred in the
performance of a Work Statement that are identified in the Work Statement as
“Pass-Thru Expenses”.  In the event that NB incurs Pass-Thru Expenses and seeks
reimbursement from Radius rather than having Radius pay such Pass-Thru Expenses
directly, NB shall invoice Radius for such Pass-Thru Expenses on a [*] basis. 
NB shall not incur Pass-Thru Expenses that individually or in the aggregate
exceed the amount set forth in the applicable Work Statement without Radius’
prior consent.

 

(b)  In addition to the charges set forth in the applicable Work Statement and
the Pass-Thru Expenses, Radius shall reimburse NB’s reasonable travel and
lodging expenses in connection with attendance at Project Committee meetings
that are held in locations other than Copenhagen, Denmark.

 

4.3  Payment.  Radius shall make payment in accordance with the Work Statement
and within [*] ([*]) days following NB’s invoice.  If Radius fails to make any
payment due to NB under a Work Statement by the due date for payment, then,
without limiting NB’s remedies under Section 7.2, the overdue amount shall
accrue interest at the rate of [*]% per month from the due date until the date
of actual payment of the overdue amount.  This Section 4.3 shall not apply to
payments that Radius contests in good faith using the procedures in Section 10.1
during the pendency of such dispute; provided that in the event Radius does not
prevail in such dispute then interest shall accrue from the date payment was due
until the date Radius makes payment and such payment shall when made shall be
accompanied by all interest so accrued.

 

4.4  Records; Inspection.  (a)  NB shall keep and maintain and cause its
Affiliates and any third party vendors engaged by NB or its Affiliates to
provide Services pursuant to a Work Statement to keep and maintain accurate
books and accounts of record (prepared in accordance with International
Financial Reporting Standards, consistently applied) in connection with the
Services provided pursuant to each Work Statement in sufficient detail to permit
accurate determination of all figures necessary for verification of the costs
under such Work Statement.  NB shall maintain and cause its Affiliates to
maintain such records for a period of [*] ([*]) years after the end of the year
in which such records were generated.  Notwithstanding the requirement that
books and accounts of record be maintained in accordance with International
Financial Reporting Standards, if any third party vendor does not generally
maintain records in accordance with those standards then such third party vendor
may maintain records in the manner it typically uses for its business.

 

(b)  NB and, if applicable, its Affiliates and any third party vendors engaged
by NB or its Affiliates to provide Services pursuant to a Work Statement shall
make such records available for inspection by an independent certified public
accountant, selected by Radius and reasonably acceptable to NB, during regular
business hours at such place or places where such records are customarily kept,
upon reasonable notice from Radius, to verify the accuracy of the expenses
required to be paid under such Work Statement.  Such inspection right shall not
be exercised more than once in any calendar year.  Radius will hold in
confidence all information concerning expenses and all information learned in
the course of any inspection, except to the extent necessary for Radius to
reveal such information in order to enforce its rights under this Agreement in a
proceeding in accordance with Section 10.2 or if disclosure is required by law,
regulation or judicial order.  Any person or entity conducting such inspection
will agree in writing with Radius to treat all records reviewed in the course of
the inspection as the Confidential Information of NB under

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

terms and conditions no less restrictive than the terms contained in
Section 5.2.  The results of each inspection shall be binding on both parties
absent mathematical error.  Radius shall pay for such inspections, except that
in the event there is any downward adjustment in aggregate amounts payable for
any year shown by such inspection of more than [*] percent ([*]%) of the amount
paid, NB shall pay for such inspection.

 

4.5  Taxes.  (a)  All payments required by this Agreement are exclusive of
United States federal, state and local taxes imposed upon such payments,
excluding taxes based upon NB’s net income (collectively, “Taxes”), and Radius
shall bear and be responsible for the payment of all such Taxes.  Radius shall
make payments to NB such that, after the payment of all Taxes, the amounts set
forth in the applicable Work Statement are received by the NB, except as set
forth in Section 4.5(b).

 

(b)  In the event and to the extent that Radius is required by law to withhold
income taxes on payments owed to NB and pay such income taxes for the account of
NB, Radius may deduct such income tax payment from amounts otherwise owed to NB
and shall pay them to the appropriate tax authority.  Radius shall deliver to NB
true copies of the receipts and/or returns covering all such payments and any
other documents necessary to enable NB to claim tax credit.

 

(c)  Radius and NB will cooperate to minimize, to the extent legally
permissible, the tax liabilities related to the transactions contemplated by
this Agreement; provided such cooperation shall not cause any adverse tax
consequences to be incurred by either party which would not have been incurred
under the terms and conditions as described in this Agreement.

 

5.  CONFIDENTIALITY

 

5.1  Publicity.  The terms of this Agreement (including its existence) shall be
treated as the Confidential Information of both parties and neither party will
issue any press release or make any other statement, written or oral, to the
public, the press or otherwise, relating to this Agreement and the transactions
contemplated by this Agreement that has not previously been approved in writing
by the other party.  Nothing in this Section 5.1 shall prohibit a party from
making such disclosures to the extent required under applicable federal or state
securities laws or any rule or regulation of any nationally recognized
securities exchange.  In such event, however, the disclosing party shall use
good faith efforts to notify and consult with the other party prior to such
disclosure and, where applicable, shall diligently seek confidential treatment
to the extent such treatment is available under applicable securities
laws.  Each party may provide a copy of this Agreement or disclose the terms of
this Agreement:  (a) to a Regulatory Authority as required by applicable law, in
which case the disclosing party shall promptly notify the other party of such
disclosure and the procedures, such as a protective order, instituted to protect
the confidentiality of the Confidential Information to be disclosed, (b) to any
finance provider in conjunction with a financing transaction, if such finance
provider agrees to keep the terms of this Agreement confidential, (c) to enforce
its rights under this Agreement in a proceeding in accordance with Section 10.2,
(d) to any legal or financial advisor of such party, (e) to permitted
subcontractors of either party, or (e) to current/prospective investors provided
such investors are subject to a confidentiality agreement that is consistent
with the terms of Section 5.2 regarding protection of Confidential Information
of the other party.

 

5.2  Confidentiality.  (a)  Confidential Information of each party will be used
by the other party solely for the purposes permitted by this Agreement.  All
Confidential Information of a disclosing party will be received and held in
confidence by the receiving party, subject to the provisions of this Agreement. 
Each party acknowledges that, except for the rights expressly granted under this
Agreement, it will not obtain any rights of any sort in or to the Confidential
Information of the other party as a result of such disclosure and that any such
rights must be the subject of separate written agreement(s).

 

(b)  Each party will restrict disclosure of the other party’s Confidential
Information to those of its employees and consultants to whom it is necessary or
useful to disclose such Confidential Information in connection with the purposes
permitted under this Agreement.  Each party shall use Commercially Reasonable
Efforts including at least efforts commensurate with those employed by the party
for the protection of its own Confidential Information, to protect the
Confidential Information of the other party.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

 

(c)  Nothing herein shall prevent a receiving party from disclosing all or part
of the Confidential Information of the other party in response to a court order
or other legal proceeding requesting disclosure of same; provided, the party
that receives such order or process provides prompt notice to the disclosing
party before making any disclosure (to the extent possible) and permits the
disclosing party to oppose or narrow such request for disclosure and supports
any of the disclosing party’s reasonable efforts to oppose such request (at
disclosing party’s expense), and only to the extent necessary to comply with
such request.  Disclosure of Confidential Information pursuant to this
Section 6.2(c) will not alter the character of that information as Confidential
Information hereunder.

 

(d)  Either disclosing party may at any time notify the receiving party that
such receiving party must return to the disclosing party the disclosing party’s
Confidential Information.  Each receiving party hereby agrees to, within thirty
(30) days of such notification:  (i) return all documents and tangible items it
or its employees or agents have received or created pursuant to this Agreement
pertaining, referring or relating to the other party’s Confidential Information;
and (ii) return or certify (in a writing attested to by a duly authorized
officer of such party) destruction of all copies, summaries, modifications or
adaptations that such party or its employees or agents have made from the
materials provided by the disclosing party; provided, however, that a party is
permitted to retain one copy of such materials in its legal files to be used to
verify compliance with its obligations hereunder.

 

5.3  Publication.  Project results may not be published or referred to, in whole
or in part, by NB or its Affiliates or permitted third party subcontractors,
including Clinical Investigators, without the prior expressed written consent of
Radius.  Neither party will use the other party’s name in connection with any
publication or promotion without the other party’s prior, written consent.

 

6.  PROPRIETARY RIGHTS

 

6.1  Title; Retained Rights.  (a)  NB hereby assigns and agrees to assign to
Radius title to all Deliverables and other work product, including but not
limited to data and information, that results from NB’s performance of the
Services specified in any Work Statement, including any Project Intellectual
Property Rights embodied in such Deliverables or work product, whether such
Project Intellectual Property Rights are owned solely by NB or jointly by NB and
Radius.

 

(b)  Radius’ title in such Deliverables and work product and Project
Intellectual Property shall not include any NB Background Intellectual Property
embodied in such Deliverables or work product.  Title to all such NB Background
Intellectual Property shall remain vested in NB and this Agreement does not
convey to Radius any ownership rights in any portion of such NB Background
Intellectual Property by implication, estoppel or otherwise.  With respect to
such NB Background Intellectual Property for which NB retains title, NB hereby
grants and agrees to grant Radius a non-exclusive, perpetual, irrevocable,
worldwide, royalty-free license, including the right to grant sublicenses, to
use such NB Background Intellectual Property to the extent necessary or useful
for Radius to make, have made, use, reproduce, prepare derivative works, modify,
develop, market, sell, distribute and import any portion(s) of the Deliverables
and work product alone or in combination with other technology and information
as part of Radius’ business; provided that the right to sublicense shall be
limited solely to activities in connection with Radius’ efforts to obtain
Regulatory Approvals for the study drug that is the subject of any Work
Statement and derivatives of such study drug.

 

(c)  The licenses granted under Section 6.1(b) shall be treated as a license of
rights to “intellectual property” (as defined in Section 101(56) of Title 11 of
the United States Code, as amended (the “Bankruptcy Code”)) for purposes of
Section 365(n) of the Bankruptcy Code.  Radius may elect to retain and may fully
exercise all of its rights and elections under the Bankruptcy Code provided,
that it abides by the terms of this Agreement

 

6.2  Further Assurances.  NB shall promptly disclose to Radius in writing any
Project Intellectual Property that might, under applicable law, be patentable or
otherwise protectable.  NB shall take such steps as Radius may request (at
Radius’ expense) to vest in Radius (or its designee) ownership of the
Deliverables and work product (including all Project Intellectual Property
embodied in the Deliverables and work product).

 

6.3  Enabling Licenses.  Subject to the terms of this Agreement (including the
applicable Work Statement), Radius hereby grants and agrees to grant to NB,
solely to provide the applicable Services contemplated by the applicable Work
Statement(s), a non-exclusive, paid-up and royalty-free license to (a) use the
Radius Background Intellectual Property and the Project Intellectual Property as
embodied in any proprietary documentation, information,

 

12

--------------------------------------------------------------------------------


 

biological, chemical or other materials provided to NB by Radius pursuant to
this Agreement, including but not limited to study drug; and (b) grant
sublicenses to Investigators that enter into valid Enterprise CTA’s or Local
CTAs permitting such Investigators to use the study drug and other materials
provided to them in accordance with the protocol for the clinical study that is
subject to the applicable Work Statement solely for the performance of such
clinical study.  Upon the expiration or termination of the applicable Work
Statement, NB’s license (and each of its sublicenses) shall terminate and be of
no further force or effect. NB will not use any proprietary materials provided
it by Radius for any purpose other than the performance of the Services as
specified in the applicable Work Statement.

 

7.  TERM; TERMINATION

 

7.1  Term.  This Agreement shall take effect as of the Effective Date and shall
remain in effect until the fifth anniversary of the Effective Date (the “Term”),
unless sooner terminated in accordance with Section 7.2.

 

7.2  Termination.  (a)  The parties may terminate a Project that is the subject
of a Work Statement or this Agreement at any time by mutual agreement.

 

(b)  Either party may terminate any Project that is the subject of a Work
Statement upon [*] ([*]) days written notice to the other party if the other
party commits a material breach of this Agreement with respect to such Project,
unless such breach is cured within the [*] ([*]) day notice period, or if such
breach is not capable of being cured within [*] ([*]) days unless such party
during such [*] ([*]) day period initiates actions reasonably expected to cure
the breach and thereafter diligently proceeds to cure the breach.  Termination
of any Work Statement(s) shall not result in termination of this Agreement or
any other Work Statement(s), which shall remain in force until terminated as
provided above.  If either party desires to terminate this Agreement and all
Work Statements, it shall so state in its notice of termination.  If termination
of multiple Work Statements is elected pursuant to this Section 7.2(b), the
opportunity to cure shall be available for each Work Statement and termination
shall only apply to those Work Statements with respect to which the default is
not cured.

 

(c)  A disadvantaged party (as defined in Section 11.2) shall have the right to
terminate this Agreement upon [*] ([*]) days notice if a Force Majeure condition
has prevented performance by the other party for more than [*] ([*]) consecutive
days or an aggregate [*] ([*]) days in any [*]-month period.

 

(d)   Radius may also terminate a Work Statement with written notice to NB if
authorization and approval to perform any clinical study that is the subject of
such Work Statement is withdrawn by the FDA or other relevant health authorities
or human or toxicological test results support termination of the clinical study
relating to such Work Statement(s) for reasons of safety or if the emergence of
any adverse event or side effect in the clinical study relating to such Work
Statement(s) is of such magnitude or incidence in the opinion of Radius as to
support termination.

 

7.3  Consequences of Termination.  (a)  Upon termination (including expiration)
of this Agreement or termination of any Work Statement(s) for any reason: 
(i) NB will terminate all tasks for the affected Work Statement(s) in an orderly
manner, as soon as practical and in accordance with a schedule agreed to by
Radius and NB; (ii) NB shall deliver to Radius all materials developed through
the termination of the Work Statement(s); and (iii) Radius shall pay NB any
monies due and owing NB up to the time of termination for work that has been
completed (as specified in the Work Statement(s)).

 

(b)  Subject to Sections 2.9(d) and 5.2, upon any termination (including
expiration) of this Agreement each party shall return to the other party or
certify in writing to the other party that it has destroyed all documents
(including those stored on computer systems and networks) and other tangible
items it or its employees or agents have received or created pertaining,
referring or relating to the Confidential Information of the other party;
provided, that a party is permitted to retain one copy of such materials in its
legal files to be used to verify compliance with its obligations hereunder.

 

(c)  Nothing herein shall be construed to release either party of any obligation
which matured prior to the effective date of any termination.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

(d)  Sections 1, 2.9(d), 2.10, 2.13, 4.4-4.5, 5, 6, 7.3, 8, 9.3-9.5, 10,
11.1-11.2, and 11.4-11.15 shall survive any termination or expiration of this
Agreement.

 

8.  REPRESENTATIONS AND WARRANTIES; COVENANTS

 

8.1  Authorization, etc.  Each party hereby represents and warrants to the other
that: (a) it has all requisite power and authority to execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby;
(b) this Agreement has been duly authorized, executed and delivered by such
party, constitutes the legal, valid and binding obligation of such party and is
enforceable against such party in accordance with its terms; (c) it is under no
contractual or other obligation or restriction that is inconsistent with its
execution or performance of this Agreement.

 

8.2  Personnel; Services.  NB hereby represents and warrants to Radius that
(a) each of the persons it assigns to perform Services under any Work Statement,
whether such personnel are employed by Affiliates of NB or by approved
subcontractors, shall have the proper skill, training and experience so as to be
able to perform in a competent and professional manner and that all work will be
so performed; and (b) before providing Services, all such personnel shall have
agreed in writing to (i) confidentiality obligations consistent with the terms
of this Agreement, and (ii) to assign or otherwise effectively vest in NB any
and all rights that such personnel might otherwise have in the results of their
work.

 

8.3  Absence of Debarment.  NB hereby represents and warrants to Radius that
neither NB, nor its officers or employees, nor any other person used by NB to
perform Services has been (a) debarred, convicted, or is subject to a pending
debarment or conviction, pursuant to section 306 of the United States Food Drug
and Cosmetic Act, 21 U.S.C. § 335a, (b) listed by any government or regulatory
agencies as ineligible to participate in any government healthcare programs or
government procurement or non-procurement programs (as that term is defined in
42 U.S.C. 1320a-7b(f)), or excluded, debarred, suspended or otherwise made
ineligible to participate in any such program, or (c) convicted of a criminal
offense related to the provision of healthcare items or services, or is subject
to any such pending action. NB agrees to inform Radius in writing promptly if NB
or any person who is performing Services is subject to the foregoing, or if any
action, suit, claim, investigation, or proceeding relating to the foregoing is
pending, or to the best of NB’s knowledge, is threatened.

 

8.4  Legal Compliance.  NB hereby represents and warrants to Radius that it will
perform its obligations under this Agreement and each Work Statement in a
professional manner, as a contract research organization in accordance with 21
C.F.R. §312.52; and will comply, in all material respects, with all Applicable
Laws, including but not limited to those administered by FDA, with respect to
the provision of the Services pursuant to this Agreement and shall cause its
Affiliates and permitted third party subcontractors to comply in all material
respects with all Applicable Laws in the provision of the Services.

 

8.5  Clinical Investigator Interests.  (a)  NB hereby represents and warrants to
Radius that no Clinical Investigator who performs Services pursuant to this
Agreement or any Work Statement owns or shall become entitled to own any of the
Radius securities that are subject to the Stock Issuance Agreement or to
otherwise receive any compensation or other benefit from such Radius securities
or the proceeds of such Radius securities.  For purposes of this Section 8.5,
“Clinical Investigator” means a listed or identified investigator or
subinvestigator for the applicable clinical study who is directly involved in
the treatment or evaluation of research subjects and such investigator’s spouse
and each dependent child of such investigator.

 

(b)  NB hereby represents and warrants to Radius that NB shall cause any third
party subcontractor engaged by NB or its Affiliates to provide Services pursuant
to a Work Statement to adhere, and to cause each Clinical Investigator to
adhere, to the provisions of this Section 8.5 and NB shall cause each such third
party subcontractor, prior to shipment of clinical supplies to any investigative
site by Radius or such third party subcontractor to provide NB or such third
party subcontractor or Radius with all original documentation necessary for
submission to the FDA or other Regulatory Authorities, including a completed and
signed FDA Forms 3455 and 1572.

 

8.6  Deliverables.  NB hereby represents and warrants to Radius that (i) NB’s
provision of Services pursuant to this Agreement and the resulting Deliverables
shall not violate any patent, copyright, or other proprietary or intellectual
property right of any third party of which NB is aware at the time it provides
the Services under the applicable Work Statement; (ii) all Deliverables shall be
developed exclusively by full-time employees of NB or by independent

 

14

--------------------------------------------------------------------------------


 

contractors (including subcontractors) that have executed written assignments,
assigning to NB all proprietary and Intellectual Property Rights they (or their
respective employees or independent contractors) may hold in any Deliverable on
which they work; (iii) to the extent that any Deliverables includes software,
such Deliverables will not contain any dongles or other features that interfere
with or prevent use of the Deliverable by Radius in the manner specified in the
applicable Work Statement; and (iv) the Deliverables shall conform to the
applicable specifications set forth in the Work Statement.  This warranty is
limited and shall not apply in the event and to the extent that  any
nonconformity is the result of (1) Radius’ acts or omissions, including Radius’
failure to provide accurate information or specifications; or (2) compliance by
NB with specific instructions given by Radius with respect to the particular
manner in which Services are performed under a Work Statement notwithstanding
NB’s contrary advice.

 

8.7  Warranty Disclaimer.  SECTIONS 8.1-8.6 SET FORTH THE ONLY WARRANTIES
PROVIDED BY EITHER PARTY CONCERNING THIS AGREEMENT, THE SERVICES AND RELATED
WORK PRODUCT.  THESE WARRANTIES, TOGETHER WITH THE INDEMNIFICATION UNDERTAKINGS
OF SECTION 9.5, ARE MADE EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE, MERCHANTABILITY, NON-INFRINGEMENT, TITLE OR OTHERWISE.

 

9.   REMEDIES; RISK ALLOCATION

 

9.1  Non-Conformity Remedies.  In the event that any Deliverable fails to
satisfy the warranty contained in Section 8.6(iv), NB shall re-perform the
applicable Services and redeliver the non-conforming Deliverable with a
Deliverable that conforms to the applicable specifications as specified in the
applicable Work Statement using the procedure specified in Section 2.4.

 

9.2  Equitable Remedies.  The parties acknowledge and agree that, in the event
of a breach or a threatened breach of Sections 2.9, 5 or 6 of this Agreement, a
party may suffer irreparable damage (in addition to financial harm) for which it
will have no adequate remedy at law and, accordingly, a party shall be entitled
to injunctive and other equitable remedies to prevent or restrain, temporarily
or permanently, such breach or threatened breach, without the necessity of
posting any bond or surety.  Such remedies shall be in addition to any other
remedy that such party may have at law or in equity.

 

9.3  Limitation of Liability.  (a)  EXCEPT FOR DAMAGES ARISING UNDER SECTION 5
AND EXCEPT AS OTHERWISE PROVIDED IN SECTION 9.4 WITH RESPECT TO THIRD PARTY
CLAIMS, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY LOST
PROFITS OR SAVINGS OR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF
LIABILITY, REGARDLESS OF WHETHER THE PARTIES HAVE ADVISED OR BEEN ADVISED OF THE
POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

 

(B)  EXCEPT FOR DAMAGES ARISING UNDER SECTION 5 AND EXCEPT AS OTHERWISE PROVIDED
IN SECTION 9.5 WITH RESPECT TO THIRD PARTY CLAIMS, IN NO EVENT SHALL THE
COLLECTIVE, AGGREGATE LIABILITY (INCLUDING, BUT NOT LIMITED TO CONTRACT,
NEGLIGENCE AND TORT LIABILITY) OF EITHER PARTY OR ITS AFFILIATES, OR ITS OR
THEIR AFFILIATES’ RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, UNDER
THIS AGREEMENT EXCEED THE TOTAL BUDGET OF THE APPLICABLE WORK STATEMENT.  IT IS
UNDERSTOOD AND AGREED THAT CLAIMS OF EITHER NB’S AFFILIATES OR RADIUS’
AFFILIATES, OR THE OFFICERS, DIRECTORS AND EMPLOYEES AND AGENTS OF NB AND ITS
AFFILIATES, OR OF RADIUS AND ITS AFFILIATES, SHALL NOT BE CONSIDERED
“THIRD-PARTY CLAIMS” FOR PURPOSES OF THIS SECTION 9.3.

 

9.4  Risk Allocation.  (a)  Subject to the provisions of Section 9.4(c), NB will
defend, indemnify, and hold harmless Radius and its Affiliates, officers,
directors, employees, agents, and their successors and assigns (each, in such
capacity, an “Radius Indemnified Party”) from and against any claim, suit,
demand, loss, damage, expense (including reasonable attorneys’ fees of Radius
Indemnified Party(ies) and those that may be asserted by a third party) or
liability (collectively, “Losses”) arising from any third party claim or
proceeding against the Radius Indemnified Party(ies) by any third party to the
extent that such claim or proceeding is based on:  (i) any breach of

 

15

--------------------------------------------------------------------------------


 

NB’s representations and warranties under this Agreement; or (ii) any negligence
or intentional misconduct by NB (or its employees, agents or representatives) in
performing its obligations under this Agreement or any Work Statement.  The
foregoing indemnification action shall not apply in the event and to the extent
that such Losses arose as a result of any Radius Indemnified Party’s negligence,
intentional misconduct or breach of this Agreement.

 

(b)  Subject to the provisions of Section 9.4(c), Radius will defend, indemnify,
and hold harmless NB and its Affiliates, officers, directors, employees, agents,
and their successors and assigns (each, in such capacity, an “NB Indemnified
Party”) from and against any Losses arising from any third party claim or
proceeding against the NB Indemnified Party(ies) by any third party to the
extent that such claim or proceeding is based on:  (i) any breach of Radius’
representations and warranties under this Agreement; (ii) any negligence or
intentional misconduct by the Radius (or its employees, agents or
representatives) in performing its obligations under this Agreement or any Work
Statement; or (iii) product liability or personal injury arising from or
relating to the Radius products or Radius’ use of any Deliverables.  The
foregoing indemnification action shall not apply in the event and to the extent
that such Losses arose as a result of any NB Indemnified Party’s negligence,
intentional misconduct or breach of this Agreement.

 

(c)  To receive the benefit of indemnification under Section 9.4(a) or
Section 9.4(b), the Radius Indemnified Party or NB Indemnified Party, as
applicable, must:  (a) promptly notify the party from whom indemnification is
sought (each, an “Indemnifying Party”) of any claim or proceeding; provided,
that failure to give such notice shall not relieve Indemnifying Party of its
indemnification obligations except where, and solely to the extent that, such
failure actually and materially prejudices the rights of Indemnifying Party;
(b) provide reasonable cooperation to the Indemnifying Party (and its insurer),
as reasonably requested, at Indemnifying Party’s cost and expense; and
(c) tender to the Indemnifying Party (and its insurer) full authority to defend
or settle the claim or suit; provided that no settlement requiring any admission
by the Indemnified Party or that imposes any obligation on the Indemnified Party
shall be made without the Indemnified Party’s consent.  Neither party has any
obligation to indemnify the other party in connection with any settlement made
without the Indemnifying Party’s written consent.  The Indemnified Party has the
right to participate at its own expense in the claim or suit and in selecting
counsel therefore.

 

9.5  Insurance.  Each party shall procure and maintain insurance coverage
adequate to cover its obligations hereunder and which are consistent with normal
business practices of prudent companies similarly situated, including
professional liability (or errors and omissions) or product liability or
clinical trial liability insurance, whichever is applicable to the individual
parties, with minimum limits of $[*] combined single limit (errors and omissions
/ professional liability) in the case of NB and $[*] combined single limit
(products liability) in the case of Radius.  All insurance amounts may be
obtained by full, individual primary policy amount; a primary amount of less
than minimum requirement enhanced by a blanket excess umbrella policy; or a
combination of either. Each party shall provide the other party with a
certificate of insurance upon request. The insured shall provide the other party
with at least [*] ([*]) days prior written notice of any material change,
cancellation or expiration of the above-required insurance. If such party does
not obtain replacement insurance or take other measures that allow it to provide
comparable coverage within such [*]-day period, the other party shall have the
right to terminate this Agreement effective at the end of such [*]-day period
without notice or any additional waiting periods.  It is understood that such
insurance shall not be construed to create a limit of either party’s liability
with respect to its indemnification obligations under this Section 9.

 

10.  DISPUTE RESOLUTION

 

10.1  Escalation.  The parties will attempt to settle any claim or controversy
arising out of this Agreement or the subject matter hereof through consultation
and negotiation in good faith in a spirit of mutual cooperation.  Such matters
will be initially addressed by the Bente Juel Riis of NB and the Nick Harvey of
Radius, as applicable, who shall use reasonable efforts to attempt to resolve
the dispute through good faith negotiations by telephone or in person as may be
agreed.  If they fail to resolve the dispute within [*] ([*]) days after a party
notifies the other party of the dispute, then the matter will be escalated to
the Claus Christiansen of NB and the Richard Lyttle of Radius, or their
designees for resolution.  They will use reasonable efforts to attempt to
resolve the dispute through good faith negotiations by telephone or in person as
may be agreed.  If they fail to resolve the dispute within [*] ([*]) days after
it is referred to them and do not mutually agree to extend the time for
negotiation, then the dispute will be submitted to arbitration in accordance
with the procedure set forth in Section 10.2.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

16

--------------------------------------------------------------------------------


 

 

10.2  Arbitration.  (a)  Except with respect to actions covered by
Section 10.2(b)-(c), any claim or controversy arising in whole or in part under
or in connection with this Agreement or the subject matter hereof that is not
resolved pursuant to Section 10.1 will be referred to and finally resolved by
arbitration in accordance with the Commercial Arbitration Rules and
Supplementary Procedures for Large Complex Disputes (the “Rules”) of the
American Arbitration Association, as such Rules may be modified by this
Section 10.2.  If a party intends to begin an arbitration to resolve a dispute
arising under this Agreement after the provisions of Section 10.1 have been
exhausted, such party shall provide written notice (the “Arbitration Request”)
to the other party of such intention and the issues for resolution.  From the
date of the Arbitration Request and until such time as the dispute has become
finally settled, the running of the time periods as to which a party must cure a
breach of this Agreement becomes suspended as to the subject matter of the
dispute.  Unless the parties otherwise agree in writing, during the period of
time that any arbitration proceeding is pending under this Agreement, the
parties shall continue to comply with all those terms and provisions of this
Agreement that are not the subject of the pending arbitration proceeding.  The
arbitration shall be conducted by one arbitrator, who will be agreed upon by the
parties to such claim or controversy.  If the applicable parties are unable to
agree upon a single arbitrator within [*] ([*]) days following the date
arbitration is demanded, three arbitrators will be used, who shall be selected
from a list of at least six nominee’s selected by the AAA within [*] ([*])
Business Days after the date of the parties notify the AAA of their inability to
agree upon an arbitrator.  The parties shall have [*] ([*]) Business Days after
the receipt of such nominations to agree on three arbitrators none of whom is an
employee, director or stockholder of any applicable party or, failing to agree,
to rank-order their preferences with the most preferred being given the lowest
number, and mail the rank-order to the AAA.  If the parties have not themselves
agreed upon three arbitrators and notified the AAA, the AAA shall notify the
parties of the selection within [*] ([*]) Business Days of receipt of the
rank-order preferences from each party.  If none of the nominees is acceptable
to a party, the procedure shall be repeated with a new slate of nominees, and,
if the parties cannot select three arbitrators the second time, the AAA shall
select the arbitrators within [*] ([*]) Business Days of receipt of responses
from each party to the second round.  Unless the parties agree otherwise, they
will be limited in their discovery to directly relevant documents.  Responses or
objections to a document request will be served [*] ([*]) days after receipt of
the request.  The arbitrator(s) will resolve any discovery disputes. Unless
otherwise agreed by the parties, all such arbitration proceedings will be held
in New York, New York, provided that proceedings may be conducted by telephone
conference call with the consent of the arbitrator(s).  All arbitration
proceedings will be conducted in the English language and the arbitrator(s) will
apply the law of New York.  The arbitrator(s) will only have the authority to
award actual money damages (with interest on unpaid amounts from the date due)
and, except with respect to a breach or nonperformance of any provision of this
Agreement relating to Confidential Information, the arbitrator(s) will not have
the authority to award indirect, incidental, consequential, exemplary, special,
punitive or any other type of damages not measured by a party’s compensatory
damages, and the parties expressly waive any claimed right to such damages. 
Judgment on the award rendered by the arbitrator(s) may be enforced in any court
having competent jurisdiction thereof, subject only to revocation on grounds of
fraud or clear bias on the part of the arbitrator(s).  The arbitration will be
of each applicable party’s individual claims only, and no claim of any other
party will be subject to arbitration in such proceeding.  The costs and expenses
of the arbitration, but not the costs and expenses of the parties, will be
shared equally by the parties.  If a party fails to proceed with arbitration,
unsuccessfully challenges the arbitration award, or fails to comply with the
arbitration award, the other party is entitled to costs, including reasonable
attorneys’ fees, for having to compel arbitration or defend or enforce the
award.  Except as otherwise required by law, the parties and the
arbitrator(s) will maintain as confidential all information or documents
obtained during the arbitration process, including the resolution of the
dispute.  Judgment on the award granted in any arbitration hereunder may be
entered in any court having jurisdiction over the award or any of the parties or
any of their respective assets.  The parties knowingly and voluntarily waive
their rights to have their dispute tried and adjudicated by a judge and jury
except as expressly provided herein.

 

(b)  In the event of a dispute arising out of or relating to a matter that is
the subject of Section 3.2(f)(ii), such dispute shall be finally settled by
arbitration under the then current expedited procedures applicable to the then
current Rules as such Rules and procedures may be modified by this
Section 10.2(b).  Upon receipt of an Arbitration Request by either party, the
parties shall promptly negotiate in good faith to appoint a mutually acceptable
independent person, with scientific, technical and regulatory experience
necessary to resolve such dispute (“Expert”).  If the parties are not able to
agree within [*] ([*]) Business Days after the receipt by a party of the
Arbitration Request, the AAA shall be responsible for selecting an Expert within
[*] ([*]) Business Days of being approached by a party.  The fees and costs of
the Expert and the AAA, if applicable, shall be shared equally by the parties. 
The arbitration shall be held in

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

17

--------------------------------------------------------------------------------


 

New York, New York, unless the parties agree otherwise or the selection of the
Expert requires otherwise.  Within [*] ([*]) Business Days after the designation
of the Expert, the parties shall each simultaneously submit to the Expert and
one another a written statement of their respective positions on such
disagreement.  Each party shall have [*] ([*]) Business Days from receipt of the
other party’s submission to submit to the Expert and the other party a written
response thereto, which shall include any scientific, technical and regulatory
information in support thereof.  The Expert shall have the right to meet with
the parties, either alone or together, as necessary to make a determination.  No
later than [*] ([*]) Business Days after the designation of the Expert, the
Expert shall make a determination by selecting the resolution proposed by one of
the parties that the Expert deems as a whole to be the most fair and reasonable
to the parties in light of the totality of the circumstances.  The Expert shall
provide the parties with a written statement setting forth the basis of the
determination in connection therewith.  The decision of the Expert shall be
final and conclusive.  The costs and expenses of the arbitration, but not the
costs and expenses of the parties, will be shared equally by the parties.  If a
party fails to proceed with arbitration, unsuccessfully challenges the
arbitration award, or fails to comply with the arbitration award, the other
party is entitled to costs, including reasonable attorneys’ fees, for having to
compel arbitration or defend or enforce the award.  Except as otherwise required
by law, the parties and the Expert will maintain as confidential all information
or documents obtained during the arbitration process, including the resolution
of the dispute.  Judgment on the award granted in any arbitration hereunder may
be entered in any court having jurisdiction over the award or any of the parties
or any of their respective assets.  The parties knowingly and voluntarily waive
their rights to have their dispute tried and adjudicated by a judge and jury
except as expressly provided herein.

 

(c)  The provisions of Section 10.2(a)-(b) will not apply to any claim or
controversy involving infringement or misappropriation of any Intellectual
Property Right of a party.  Nothing in this Section 10.2 will prevent a party
from resorting to judicial proceedings if:  (i) interim relief from a court is
necessary to prevent serious and irreparable injury to such party; or
(ii) litigation is required to be filed prior to the running of the applicable
statute of limitations.  The use of any alternative dispute resolution procedure
will not be construed under the doctrine of latches, waiver or estoppel to
affect adversely the rights of either party.

 

11.  GENERAL

 

11.1  Independent Contractors.   Each party represents that it is acting on its
own behalf as an independent contractor and is not acting as an agent for or on
behalf of any third party. This Agreement and the relations hereby established
by and among Radius and NB does not constitute a partnership, joint venture,
franchise, agency or contract of employment.  Neither party is granted, and
neither party shall exercise, the right or authority to assume or create any
obligation or responsibility on behalf of or in the name of any other party or
such party’s Affiliates.  Each party shall be solely responsible for
compensating all its personnel and for payment of all related workers’
compensation, unemployment and withholding taxes.  Neither party shall provide
the other party’s personnel with any benefits, including but not limited to
compensation for insurance premiums, paid sick leave or retirement benefits.

 

11.2  Force Majeure.  Except as otherwise provided in this Agreement, in the
event that a delay or failure of a party to comply with any obligation created
by this Agreement is caused by acts of God, wars (declared or undeclared and
including the continuance, expansion or new outbreak of any war or conflict now
in existence), revolution, civil commotion, acts of public enemy, labor strikes
(other than employees of the affected party), terrorism, embargo or acts of
government in its sovereign capacity (“Force Majeure”), the “affected party”
will, after giving prompt notice to the “disadvantaged party(ies),” be excused
from such performance on a day-to-day basis during the continuance of such
prevention, restriction, or interference (and the disadvantaged party(ies) will
likewise be excused from performance of its obligations on a day-to-day basis
during the same period), provided, however, that the affected party will use its
best efforts to avoid or remove the causes of nonperformance and all parties
will proceed immediately with the performance of their obligations under this
Agreement whenever the causes are removed or cease.  If Force Majeure conditions
continue for more than [*] consecutive days or an aggregate [*] days in any
[*]-month period, then the disadvantaged party may terminate this Agreement in
accordance with Section 7.2(c).

 

11.3  Assignment.  This Agreement will be binding on and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.  NB
may not assign this Agreement or any of its rights under this Agreement nor
delegate any of its obligations under this Agreement without the express prior
written consent of

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

18

--------------------------------------------------------------------------------


 

Radius.  Each party may assign this Agreement without the consent of the other
parties to an Affiliate or in connection with any merger, acquisition, or sale a
majority of such party’s voting stock or a sale of substantially all such
party’s assets; provided, further, that in each instance the assignee expressly
assumes all obligations imposed on the assigning party by this Agreement in
writing and each of the other parties is notified in advance of such
assignment.  Any purported assignment in violation of this Section 11.3 shall be
null and void.

 

11.4  Notices.  Unless otherwise provided herein, any notice, report, payment or
document to be given by one party to another shall be in writing and shall be
deemed given when delivered personally or mailed by certified or registered
mail, postage prepaid (such mailed notice to be effective on the date which is
[*] ([*]) Business Days after the date of mailing), or sent by nationally
recognized overnight courier (such notice sent by courier to be effective [*]
([*]) Business Day after it is deposited with such courier), or sent by telefax
(such notice sent by telefax to be effective when sent, if confirmed by
certified or registered mail or overnight courier as aforesaid) to the address
set forth on the signature page to this Agreement or to such other place as a
party may designate as to itself by written notice to the other party.

 

11.5  Applicable Law.  This Agreement shall be governed by, subject to, and
construed in accordance with the substantive laws of New York without regard for
any choice or conflict of laws rule or provision that would result in the
application of the substantive law of any other jurisdiction. The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement or the transactions contemplated by this Agreement.

 

11.6  Waivers.  The waiver by a party of a breach or default under any provision
under this Agreement or the failure of such party to exercise its rights under
this Agreement in any instance shall not operate or be construed as a continuing
waiver or a waiver of any subsequent breach or default  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar).

 

11.7  Integration.  The terms and provisions contained in this Agreement
(including the Attachments) constitute the entire understanding of the parties
with respect to the transactions and matters contemplated hereby and supersede
all previous communications, representations, agreements and understandings
relating to the subject matter hereof.  No representations, inducements,
promises or agreements, whether oral or otherwise, between the parties not
contained in this Agreement shall be of any force or effect.  No agreement or
understanding extending this Agreement or varying its terms shall be binding
upon either party unless it is in a writing specifically referring to this
Agreement and signed by a duly authorized representative of the applicable
party. To the extent any terms or provisions of a Work Statement conflict with
the terms and provisions of this Agreement, the terms and provisions of this
Agreement shall control, except to the extent that the applicable Work Statement
expressly and specifically states an intent to supersede the Agreement on a
specific matter.

 

11.8  Severability.  In the event that any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement and such
invalid or unenforceable provision shall be construed by limiting it so as to be
valid and enforceable to the maximum extent compatible with, and possible under,
applicable law.

 

11.9  Binding Effect, Benefits.  This Agreement shall inure to the benefit of
and be binding upon the parties and their respective successors and permitted
assigns; nothing in this Agreement, expressed or implied, is intended to confer
on any person or entity other than the parties hereto or, as applicable, their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

 

11.10  Headings.  The Section headings are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement

 

11.11  Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Facsimile signatures shall be accepted
as original signatures, orders may be transmitted electronically and any
document created pursuant to this Agreement may be maintained in an electronic
document storage and retrieval system, a copy of which shall be considered an
original.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

19

--------------------------------------------------------------------------------


 

11.12  Further Assurances.  Each party covenants and agrees that, subsequent to
the execution and delivery of this Agreement and without any additional
consideration, it will execute and deliver any further legal instruments and
perform any acts which are or may become reasonably necessary to effectuate the
purposes of this Agreement.

 

11.13  Rules of Construction.  The parties agree that they have participated
equally in the formation of this Agreement and that the language and terms of
this Agreement shall not be construed against a party by reason of the extent to
which such party or its professional advisors participated in the preparation of
this Agreement.

 

11.14  Word Meanings.  Words such as herein, hereinafter, hereof and hereunder
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires.  The singular
shall include the plural, and each masculine, feminine and neuter reference
shall include and refer also to the others, unless the context otherwise
requires.

 

11.15  Nonsolicitation.  Each party to this Agreement covenants that during the
Term and for a period of [*] ([*]) months after this Agreement expires or is
terminated, whichever is earlier, neither it nor any of its respective
Affiliates shall solicit, directly or indirectly, for employment, any personnel
of the other party who works under this Agreement; provided that nothing in this
Section 11.15 shall prohibit a party from carrying out general solicitation of
employment in any newspaper, magazine, trade publication, electronic medium or
other media.  The parties acknowledge that irreparable harm may result from any
breach of this Section 11.15 and that there may be no adequate remedy at law or
in damages to compensate for any such breach. The parties acknowledge and agree
that each party shall be entitled to seek injunctive relief requiring specific
performance of this Section 11.15 by the other party or any of its Affiliates.

 

[remainder of this page intentionally left blank - signature page follows]

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Agreement to be executed on
their behalf by their duly authorized representatives as of the Effective Date.

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL
DEVELOPMENT VII A/S

 

 

 

/s/ C. Richard Edmund Lyttle

 

/s/ Claus Christiansen

By: C. Richard Edmund Lyttle

 

By: Claus Christiansen

Title: CEO and President

 

Title: CEO

 

 

 

Notice Address

 

Notice Address

Radius Health, Inc.

 

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

 

Herlev Hovedgade 207

Cambridge, MA 02139

 

2730 Herlev

USA

 

Denmark

Attn: President

 

Attn: Clinical Trial Leader & Medical Advisor /

 

 

Clinical Studies

Phone: 01.617.444.1834

 

Phone: 45.4452.5251

Fax: 01.617.551.4701

 

Fax: 45.4452.5251

 

Attachment 1

 

Form of Work Statement

Attachment 2

 

Work Statement No. NB-1

Attachment 3

 

Form of Enterprise CTA

Attachment 4

 

Form of Indemnity Letter

 

21

--------------------------------------------------------------------------------


 

Attachment 1

Work Statement NB-  

 

WORK STATEMENT

 

This Work Statement NB-  is entered into as of                        , 201  
pursuant to Section 2.1 of the Clinical Trial Services Agreement dated as of
March 29, 2011, by and between Radius Health, Inc. (“Radius”) and Nordic
Bioscience Clinical Development VII A/S (“NB”) (the “Agreement”).  Capitalized
terms used in this Work Statement NB-   and not defined in this Work Statement
NB-   are used with the meanings ascribed to them in the Agreement.  This Work
Statement NB-   is attached to and becomes, upon execution by both parties
below, a part of the Agreement, and sets forth the specific terms and conditions
relating to the Services and Deliverables described herein.

 

In consideration of the mutual promises contained in the Agreement and for other
good and valuable consideration the receipt and adequacy of which each of the
parties does hereby acknowledge, the parties hereby agree to the terms of this
Work Statement NB-   entitled “[TITLE]”.

 

This Work Statement NB-   contains the following Attachments, each of which is
made a part hereof:

 

Attachment A — Specifications/Key Assumptions/Services/Division of

Responsibilities/Timeline Specifications

Attachment B — Budgets, Fees, Pass-through Costs, and Payment Schedule

Attachment C — Materials Provided by Either Party

Attachment D — Core Team Members/Key Personnel

Attachment E — Protocol or Protocol Summary

Attachment F — Reports and Information Management/Regular Meetings

Attachment G — Special Insurance

Attachment H - Transfer of Obligation

 

IN WITNESS WHEREOF the parties have executed this Work Statement NB-   intending
it to take effect as an instrument under seal as part of the Agreement as of
                           , 201  .

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Attachment 2

Work Statement NB-1

 

WORK STATEMENT

 

This Work Statement NB-1 is entered into pursuant to Section 2.1 of the Clinical
Trial Services Agreement dated as of March 29, 2011, by and between Radius
Health, Inc. (“Radius”) and Nordic Bioscience Clinical Development VII A/S
(“NB”) (the “Agreement”).  Capitalized terms used in this Work Statement NB-1
and not defined in this Work Statement NB-1 are used with the meanings ascribed
to them in the Agreement.  This Work Statement NB-1 is attached to and becomes,
upon execution by both parties below but subject to the consummation by Radius
of an equity financing pursuant to which it shall have issued and sold shares of
its Series A-1 Convertible Preferred Stock, par value $0.01 per share, to
existing and/or new investors resulting in aggregate gross proceeds being
received by Radius in an amount equal to approximately [*] U.S. Dollars (US$[*])
(unless waived by Radius), a part of the Agreement, and sets forth the specific
terms and conditions relating to the Services and Deliverables described herein.

 

In consideration of the mutual promises contained in the Agreement and for other
good and valuable consideration the receipt and adequacy of which each of the
parties does hereby acknowledge, the parties hereby agree to the terms of this
Work Statement NB-1 entitled “A Randomized, Double-blind, Placebo-controlled,
Comparative Phase 3 Multicenter Study to Evaluate the Safety and Efficacy of
BA058 for Injection for Prevention of Fracture in Ambulatory Postmenopausal
Women with Severe Osteoporosis and at Risk of Fracture”.

 

This Work Statement NB-1 contains the following Attachments, each of which is
made a part hereof:

 

Attachment A — Specifications/Key Assumptions/Services/Division of

Responsibilities/Timeline Specifications

Attachment B — Budgets, Fees, Pass-through Costs, and Payment Schedule

Attachment C — Materials Provided by Either Party

Attachment D — Core Team Members/Key Personnel

Attachment E — Protocol or Protocol Summary

Attachment F — Reports and Information Management/Regular Meetings

Attachment G — Special Insurance

Attachment H - Transfer of Obligation

 

IN WITNESS WHEREOF the parties have executed this Work Statement NB-1 intending
it to take effect as an instrument under seal as part of the Agreement as of
March 29, 2011.

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date:

 

 

Date:

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

 

 

xxxxxxx, Project Leader

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

--------------------------------------------------------------------------------


 

Work Statement NB-1

Attachment A

 

Specifications/Key Assumptions/Services/Division of Responsibilities/Timeline
Specifications

 

Study Assumptions

 

Radius Health, Inc.

 

Protocol:  BA058-05-003, “A Randomized, Double-blind, Placebo-controlled,
Comparative Phase 3 Multicenter Study to Evaluate the Safety and Efficacy of
BA058 for Injection for Prevention of Fracture in Ambulatory Postmenopausal
Women with Severe Osteoporosis and at Risk of Fracture”

 

Protocol Number

 

BA058-05-003

Number of Sites:

 

11

Denmark

 

3

Estonia

 

1

Lithuania

 

1

Romania

 

1

Poland

 

1

Czech Republic

 

2

Brazil

 

1

Hong Kong

 

1

Number of Patients to be Screened

 

[*]

Number of Patients to Enroll:

 

[*]

Enrollment Period:

 

[*] months from last approval of the Protocol by applicable Regulatory
Authorities

Treatment Period:

 

[*] months

Safety Follow up Period

 

[*] month

Visits per Completed Subject:

 

[*]

 

Clinical Trial Timeline

 

BA058-05-003 Milestones

 

Duration in Months

 

Estimated
Timeline

Regulatory Submissions

 

[*]

 

[*]

First Regulatory Approval

 

 

 

[*]

Last Regulatory Approval

 

[*] months ([*])

 

[*]

IMP ready at site

 

 

 

[*]

First Patient Randomized

 

 

 

[*]

Enrollment Complete

 

[*] months (after last Regulatory Approval)

 

[*]

Treatment Period

 

[*] months

 

[*]

Last Patient Last Study Visit

 

[*] month

 

[*]

Database Lock

 

[*] months

 

[*]

Locked Database Transfer to Sponsor

 

 

 

[*]

Site Close-out Visits

 

[*] months

 

[*]

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 2, Attachment A-1

--------------------------------------------------------------------------------


 

Work Statement NB-1

Attachment B

 

Budgets, Fees, Pass-through Costs, and Payment Schedule*

 

BA058-05-003 Draft Protocol Version 3.0 10 August 2010 Cost Proposal Version 2
September 2010

 

Sponsor:

 

Radius Health, Inc.

 

 

Protocol ID:

 

BA058-05-003

 

 

Development Phase:

 

III

 

 

Disease:

 

Osteoporosis

 

 

Total # of Randomized Subjects (CCBR):

 

[*]

 

Less [*]% due to Drop Out= [*]

PK/PD Study; *samples for BA058 on [*] subjects, samples for s-calcium on [*]
subjects:

 

All

 

Adjusted for Drop Out

ECG pre-and 60 minutes post dose:

 

All

 

Adjusted for Drop Out

Bone Biopsy:

 

[*]

 

 

Expected Date of FPFV:

 

[*]

 

 

Expected Length of Recruitment (months):

 

[*]

 

 

Treatment Duration (months):

 

[*]

 

 

Number of visits:

 

[*]

 

 

Number of CCBR Clinics:

 

[*]

 

Assumes only CCBR sites

Number of potential study subjects to be prescreened:

 

[*]

 

 

 

Total Budget

 

EURO

 

 

Pre-screening/Advertisement

 

[*]

 

Only spine DEXA

[*] % screen failure

 

[*]

 

Assumes [*]% Screen Failure rate after PIC has been signed

Clinic Activities (randomized and completed)

 

[*]

 

Adjusted for Drop Out

BA058 PK Study; sample collection and clinic stay

 

[*]

 

No BA058 analysis, adjusted for Drop-out

CRO Activities

 

[*]

 

[*]% source data verification and adjusted for Drop Out

Central Lab Fee

 

[*]

 

Adjusted for Drop Out Includes sample shipment. Bone markers on [*] subjects
Local hematology (=less shipment cost)

Bone Biopsy ([*] biopsies)

 

[*]

 

[*] biopsies

CT-scan (payment to X-ray departments) ([*] subjects)

 

[*]

 

[*] Subjects end of study

Calcium and Vitamin D supplement

 

[*]

 

 

Sub Total budget (EURO)

 

[*]

 

 

Discount

 

[*]

 

 

Sub Total budget (EURO)

 

[*]

 

 

Sub Total budget (USD)

 

[*]

 

Assumes 1 EURO = 1.30 USD

Central Imaging Reading (USD)

 

[*]

 

All hip and spine DEXA central reading Local reading for eligibility. Wrist DEXA
central read on [*] subjects ([*] per arm)

Central Imaging Pass Through (USD)

 

[*]

 

 

Total Budget (USD)

 

[*]

 

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 2, Attachment B-1

--------------------------------------------------------------------------------


 

*The pricing specified in this Budget is calculated based upon [*] subjects
randomized and entered into the clinical study and assumes a [*] %
screen-failure rate after the Patient Informed Consent has been signed and a
[*]% drop-out rate, the Budget will be adjusted as the study proceeds to reflect
the actual screen-failure rate and the actual drop-out rate and all pricing will
be adjusted in a pro rata fashion to reflect the actual study activities
completed by the study subjects.

 

Pass through Cost

 

EURO

Submission Fee to ERC

 

Included

Containers for 24-h urine collection

 

Included

Local Hematology Test’s

 

Included

Advertisement

 

Included

Monitoring Travel Expenses & Accommodations / other travels

 

Included

Shipments of imaging and labs

 

Included

Translation

 

Included

Investigator Meeting

 

Included

Data Monitoring Committee

 

Not Included

Patient insurance

 

Not included

Annual reports to the FDA

 

Not included

External advisory Board

 

Not included

Statistical Data analysis and Clinical Study Report

 

Not included

Purchase of Forteo

 

Not included*

 

--------------------------------------------------------------------------------

*It is understood and agreed that Radius shall as part of the “Purchase of
Forteo” obligations cause the supplier of the Forteo product ([*]) to enter into
a purchase agreement with NB that includes delivery by [*] DDP to the Aptuit
Ltd. facility in Oxford United Kingdom (“UK”) for packaging,  [*].

 

Payment Schedule

 

(a)  A portion of the purchase price for the Services shall be paid in cash and
the balance shall be paid by issuance to NB of shares of Radius Series A-6
Convertible Preferred Stock, $0.01 par value, at a price of $[*] per share.  The
cash payment portion of the purchase price shall be subject to this Work
Statement NB-1 and the Agreement; the stock issuance portion of the purchase
price shall be made pursuant to a Stock Issuance Agreement (the “Stock Issuance
Agreement”).

 

(2)  The cash payment portion of the purchase price is comprised of a portion
denominated in EURO and a portion denominated in U.S. Dollars as noted in the
cost proposal set forth above.  The EURO portion is €[*]  and the U.S. Dollar
portion is $[*].  This pricing is based upon [*] study subjects randomized and a
[*]% screen-failure rate after the Patient Informed Consent has been signed and
a [*]% drop-out rate and a pro rata adjustment to pricing based upon the actual
number of study subjects that are not the subject of screen-failure and the
actual clinical study activities that are completed prior to drop-out for study
subjects that drop-out.  Radius shall pay the EURO denominated portion of the
purchase price and the U.S. Dollar portion of the purchase price separately in
the applicable currency as set forth in Paragraphs (3)-(9).

 

(3)  Radius has entered into a Letter of Intent dated September 3, 2010 with NB
pursuant to which Radius has funded an aggregate $[*] of Radius’ aggregate cash
payment obligations to NB in respect of the clinical study that is the subject
of Work Statement NB-1.  On the Effective Date, Radius will pay NB a
non-refundable cash fee of €[*], representing [*]% of Radius’ aggregate cash
payment obligation to NB for the EURO denominated portion of the clinical study,
which amount shall be reduced by the aggregate $[*] payment previously provided
by Radius under the Letter of Intent and the two extensions to such Letter of
Intent described below, using the exchange rate for buying EUROs with U.S.
Dollars set forth in the Wall Street Journal (Online Edition) Market Data Center
at http://online.wsj.com/mdc/public/page/marketsdata.html on the date(s) each
portion of such aggregate $[*] payment

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 2, Attachment B-2

--------------------------------------------------------------------------------


 

was made.  The initial $[*] portion was paid September 8, 2010 and the credit
for such payment will use the exchange rate for that date (0.7865) to convert
U.S. Dollars to EUROS; the second $[*] portion was paid October 19, 2010 and the
credit for such payment will use the exchange rate for that date (0.7283) to
convert U.S. Dollars to EUROS.  Radius and NB entered into an extension of the
Letter of Intent on December 15, 2010 pursuant to which Radius paid an
additional $[*] on December 19, 2010 and the credit for such payment will use
the exchange rate for December 17 (0.7584) to convert U.S. Dollars to EUROS. 
Radius and NB entered into a second extension of the Letter of Intent on
January 31, 2011 pursuant to which Radius paid an additional $[*] on February 3,
2011 and the credit for such payment will use the exchange rate for February 3
(0.7334) to convert U.S. Dollars to EUROS.

 

In addition, on the Effective Date, Radius shall also pay NB or its designee a
non-refundable cash fee of $[*] representing [*]% of Radius’ aggregate cash
obligation to NB for the U.S. Dollar denominated portion of the clinical study
that is the subject of Work Statement NB-1.

 

(4)  Thereafter, Radius will pay NB on a calendar monthly basis commencing with
the month in which the first subject is enrolled in the clinical study and
ending the month that an aggregate [*] subjects have been enrolled in the
clinical study (“First Monthly Amount”) at the rate of €[*] per randomized
subject enrolled in the clinical study that is the subject of Work Statement
NB-1 for the EURO denominated portion of the clinical study and at the rate of
$[*] per randomized subject enrolled in the clinical study that is the subject
of Work Statement NB-1 for the U.S. Dollar denominated portion of the clinical
study.  These amounts represent [*]% of Radius’ aggregate cash payment
obligation to NB in respect of the EURO denominated portion of the clinical
study that is the subject of Work Statement NB-1 and [*]% of the U.S. Dollar
denominated portion of the clinical study that is the subject of Work Statement
NB-1.

 

(5)  Radius will thereafter pay NB €[*] per month for the first [*] ([*]) months
after patient randomization is completed (“Second Monthly Amount”) and €[*] per
month for the next [*] ([*]) months after patient randomization is completed
(“Third Monthly Amount”) for the EURO denominated portion of the clinical study
that is the subject of Work Statement NB-1. Radius shall also thereafter pay NB
or its designee in respect of the U.S. Dollar denominated portion of the
clinical study that is the subject of Work Statement NB-1 a Second Monthly
Amount equal to $[*] per month and a Third Monthly Amount equal to $[*] per
month during the periods when the Second Monthly Amount and the Third Monthly
Amount, as applicable, is payable.

 

Payment of each installment of the Second Monthly Amount and the Third Monthly
Amount shall be calculated based upon the estimated time that will be required
to complete the clinical study (following enrollment of the first study subject)
and lock the study database and transfer the study database to Radius.  The
parties, acting through the Project Committee will evaluate the study timeline
and adjust the Second Monthly Amounts and the Third Monthly Amounts to account
for delays or accelerations in the performance of the clinical study.

 

(6)   Each Second Monthly Amount and Third Monthly Amount payment due NB shall
be determined by subtracting payments (if any) previously made pursuant to the
Second Monthly Amount and the Third Monthly Amount from €[*] (in the case of the
EURO denominated portion of the clinical study) or from $[*] (in the case of the
U.S. Dollar denominated portion of the clinical study) and then dividing that
number by the number of months the Project Committee then determines it will
take to complete the clinical study that is the subject of this Work Statement
NB-1 and lock the study database and transfer the study database to Radius.

 

(7)  On a [*] basis, beginning with the month in which the last subject is
enrolled in the clinical study that is the subject of this Work Statement NB-1,
Radius shall request an update from the Project Committee with respect to the
projected timeline of the clinical study that is the subject to Work Statement
NB-1 and based upon the update provided by the Project Committee, Radius shall
calculate the payment due NB using the formula set forth in Paragraph (6) and
make payment to NB in accordance with Section 4.3 of the Agreement.

 

(8)  The Second Monthly Amount and the Third Monthly Amount represent,
respectively, [*]% of Radius’ aggregate cash payment obligation to NB in respect
of the EURO denominated portion of the  clinical study that is the subject of
Work Statement NB-1 and, respectively, [*]% and [*]% of the U.S. Dollar
denominated portion of the  clinical study that is the subject of Work Statement
NB-1.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 2, Attachment B-3

--------------------------------------------------------------------------------


 

(9)  The balance of Radius’ aggregate cash payment obligation to NB in respect
of the Euro denominated portion of the clinical study that is the subject of
Work Statement NB-1, (€[*] based on [*] patients randomized and a [*]%
screen-failure rate after the Patient Informed Consent has been signed and a
[*]% drop-out rate and a pro rata adjustment to pricing based upon the actual
number of study subjects that are not the subject of screen-failure and  the
actual clinical study activities that are completed prior to drop-out for study
subjects that drop-out) shall be paid in two equal installments of €[*]. The
balance of Radius’ aggregate cash payment obligation to NB in respect of the
U.S. Dollar denominated portion of the clinical study that is the subject of
Work Statement NB-1, ($[*] based on [*] patients randomized and a [*]%
screen-failure rate after the Patient Informed Consent has been signed and a
[*]% drop-out rate and a pro rata adjustment to pricing based upon the actual
number of study subjects that are not the subject of screen-failure and the
actual clinical study activities that are completed prior to drop-out for study
subjects that drop-out) shall be paid in two equal installments of $[*].  The 
first installment of each payment will be due and payable to NB when the study
database for the clinical study that is the subject of Work Statement NB-1 is
locked and transferred to Radius; the second installment is due and payable upon
the earlier of:  (i) acceptance of the Final Tables Listings and Figures for the
clinical study that is the subject of Work Statement NB-1; or (ii) [*] weeks
after the database has been locked and delivered to Radius; provided that Radius
shall not be required to accept the Final Tables Listings and Figures if they do
not conform to the specifications set forth in the Protocol for Work Statement
NB-1 or embody data that is scientifically inconsistent and merit, in Radius’
reasonable opinion, a review of clinical study site records for such clinical
study purposes of confirming certain aspects of the underlying clinical study
data and results as reported to the clinical study database (each, a
“Nonconformity”).  If Radius identifies a Nonconformity prior to the expiration
of the [*]-week period specified in Paragraph (f)(ii), Radius shall deliver
notice to NB of such Nonconformity specifying the steps that Radius believes are
necessary to resolve such Nonconformity and bring the Final Tables Listings and
Figures into conformity.  Upon receipt of such notice, NB shall take appropriate
steps to investigate and resolve the Nonconformity and the [*]-week period shall
be extended day-for-day while NB investigates the Nonconformity and either
updates the clinical study database and redelivers it to Radius or provides
Radius with a report detailing the results of NB’s investigation of the
Nonconformity and indicating why the Nonconformity does not require that the
clinical study database be updated.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 2, Attachment B-4

--------------------------------------------------------------------------------


 

Work Statement NB-1

Attachment C

Materials Provided by Either Party

 

Trial Activities & Delegation of Responsibilities

 

ü = Owner

 

Activity Responsible

 

 

A = Approve
R = Review

 

Nordic
Biosciences

 

Radius

 

Expectation

 

 

 

 

 

 

 

Sponsor & Service provider Governance

 

 

 

 

 

 

CCBR - Radius Governance Committee

 

ü

 

ü

 

Sponsor and Service provider will responsible for creating an Executive
Governance Committee to oversee program strategy and implementation.

Clinical Trial Joint Development Team

 

ü

 

ü

 

Sponsor and Service provider will appoint members of the clinical trial joint
development team to implement the clinical study.

 

 

 

 

 

 

 

Regulatory

 

 

 

 

 

 

IND/CTA Preparation

 

R

 

ü

 

Sponsor will be responsible to create all IND and CTA submission documents.
Service provider will be responsible for any required translations for the CTA.

FDA IND Submission & Updates

 

 

 

ü

 

Sponsor will be responsible for all FDA submissions.

CTA Submissions & Updates

 

ü

 

A

 

Service provider will be responsible for all CTA submissions. Sponsor approval
of the submissions is required prior to submission.

Health Authority, EC, IRB Queries & Response

 

ü

 

ü

 

Sponsor and Service provider will be responsible to provide responses to Health
Authority, Ethics Committee, and IRB queries, if necessary.

EUDRACT Registration

 

ü

 

ü

 

Sponsor will be responsible to register the clinical study to obtain an EUDRACT
number and service provider will create the XML file for submission.

Investigator’s Brochure

 

 

 

ü

 

Sponsor will be responsible to create the Investigator Brochure and any updates.

Clinical Study Protocol

 

R

 

ü

 

Sponsor will be responsible to create the study protocol, and any amendments, if
necessary. Service provider will be responsible to review the study protocol and
any amendments, if necessary.

Clinical Study Extension Protocol

 

R

 

ü

 

Sponsor will be responsible to create the Extension study protocol, and any
amendments, if necessary. Service provider will be responsible to review the
Extension study protocol and any amendments, if necessary.

Informed Consent Form (ICF, PIS)

 

ü

 

R

 

Service provider will be responsible to create the Informed Consent Documents
and/or Patient Information Sheets. Sponsor will be responsible to review the ICF
or PIS.

 

Attachment 2, Attachment C-1

--------------------------------------------------------------------------------


 

ü = Owner

 

Activity Responsible

 

 

A = Approve
R = Review

 

Nordic
Biosciences

 

Radius

 

Expectation

Ethics Committees/IRB Submissions & Updates

 

ü

 

 

 

Service Provider will be responsible for all country and site Ethics Committees
and/or local IRBs submissions.

FDA SAE Submission & Follow Up(s)

 

 

 

ü

 

Sponsor will be responsible for FDA SAE submissions. See Health Authority
reporting in Safety and Pharmacovigilance

Health Authority SAE Submissions & Follow Up(s)

 

ü

 

A

 

Service provider will be responsible for all Health Authority SAE submissions
except FDA. Sponsor will be responsible for approving the HA submissions. See
Health Authority reporting in Safety and Pharmacovigilance

Legal representative (if required)

 

ü

 

 

 

Service provider will be responsible to provide Legal Representative services,
on behalf of the sponsor, if required by local regulation.

Regulatory & Study Documents translations

 

ü

 

 

 

Service provider will be responsible to provide all necessary document
translations for regulatory and study documents.

Clinicaltrials.gov registration & management

 

 

 

ü

 

Sponsor will be responsible to register the clinical study on clinicaltrials.gov
and manage the status of the study as required by regulation.

Clinical Trial Materials

 

 

 

 

 

 

BD Pen II Manufacture

 

 

 

ü

 

Sponsor will be responsible to manufacture to BD Pen injection device

BA058 [*] mcg Cartridge Manufacture

 

 

 

ü

 

Sponsor will be responsible to manufacture the BA058 [*] mcg cartridges.

BA058 Placebo Manufacture

 

 

 

ü

 

Sponsor will be responsible to manufacture the BA058 placebo cartridges.

Qualified Person for Drug Release

 

 

 

ü

 

Sponsor will be responsible to provide a Qualified Person (QP) for drug release
in the EU, if necessary.

Study Drug Shipping

 

 

 

ü

 

Sponsor will be responsible for shipping study drug to the study centers.

Forteo procurement

 

ü

 

ü

 

Service provider will be responsible to procure the Forteo clinical trial
material from Pharmarama International Limited (“Pharmarama”) under terms that
include delivery by Pharmarama DDP to the Aptuit Ltd. facility in Oxford England
for packaging. Sponsor, however, shall be responsible for the logistics and
costs of such clinical trial material.

Package Clinical Trial Materials

 

 

 

ü

 

Sponsor will be responsible to package the clinical trial material, including
payment of any third party costs related to packaging.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 2, Attachment C-2

--------------------------------------------------------------------------------


 

ü = Owner

 

Activity Responsible

 

 

A = Approve
R = Review

 

Nordic
Biosciences

 

Radius

 

Expectation

Vitamin D & Calcium

 

ü

 

 

 

Service provider will be responsible to procure the Vitamin D & Calcium required
to be taken concomitantly during the study.

Country specific labels

 

ü

 

ü

 

Sponsor will be required for labeling the study drug kits. Service provider will
be responsible to provide label translation and review label prior to packaging.

Instructions for Use - BA058 BD Pen & Forteo

 

R

 

ü

 

Sponsor will be responsible to create and provide an Instructions for Use for
the BA058 BD Pen and Forteo User’s Manual in English. Service provider will be
responsible for translating the Instructions for Use and Forteo User Manual, as
required by local regulations.

BD [*]g 8mm Needles

 

 

 

ü

 

Sponsor will be responsible to procure and supply the BD [*]g 8 mm needles for
use with the BA058 cartridges and Forteo pens.

Sharps containers

 

ü

 

 

 

Service provider will be responsible to provide each patient with a sharps
container for disposal of study needles.

Alcohol Swabs

 

ü

 

 

 

Service provider will be responsible to provide each patient with alcohol swabs.

Tote Bags/Coolers

 

ü

 

 

 

Service provider will be responsible to provide each patient with tote bags and
coolers.

Study Drug Release & Distribution (IVRS)

 

 

 

ü

 

Sponsor will be responsible to release study drug and distribute to clinical
study sites. The sponsor will be responsible to contract an IVRS vendor.

Study Drug Reconciliation — Patient, Site, & Study

 

ü

 

R

 

Service provider will be responsible to perform drug accountability during the
clinical study. Each study cartridge and Forteo pen and vitamin D and calcium
tablet will need to be accounted for during and at the end of the study for each
patient at every clinical site. The patient and site drug reconciliation
documentation will be sent to the sponsor for review on a regular basis.

Study Drug Destruction

 

 

 

ü

 

Sponsor will be responsible for final study drug destruction.

Study Drug: Import Broker, License & Requirements

 

 

 

ü

 

Sponsor will be responsible to provide all information necessary to import the
study drug and clinical trial materials, as needed. Sponsor will be responsible
to contract with a local customs or import broker to facilitate the import of
clinical trial materials, if necessary.

Proforma Invoice

 

 

 

ü

 

Sponsor will be responsible to create the proforma invoices for importing study

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 2, Attachment C-3

--------------------------------------------------------------------------------


 

ü = Owner

 

Activity Responsible

 

 

A = Approve
R = Review

 

Nordic
Biosciences

 

Radius

 

Expectation

 

 

 

 

 

 

drug. Sponsor will be responsible to provide necessary information to complete
the proforma invoice.

Clinical Trial Conduct

 

 

 

 

 

 

Data Safety Monitoring Board

 

 

 

ü

 

Sponsor will be responsible to create a Data Safety Monitoring Board for the
clinical study.

Clinical Trial Project Plan

 

ü

 

A

 

Service provider will be responsible for developing a Clinical Trial Project
Plan to identify the goals, objectives, timelines, milestones, organization
chart, vendor list (including roles & responsibilities), and budget forecast and
tracking for the clinical study. The Sponsor will be required to approve the
clinical trial project plan prior to screening.

Clinical Trial Budget Forecasting & Tracking

 

ü

 

R

 

Service provider will be responsible for forecasting and tracking the trial
expense and reporting to the Sponsor on a monthly basis.

Clinical Trial Insurance

 

 

 

ü

 

Sponsor will be responsible for obtaining and maintaining insurance for the
clinical trial. Sponsor will be responsible to provide proof of insurance to the
Service provider, as required.

Medical Monitoring

 

ü

 

R

 

Service provider will be responsible for medical monitoring. Sponsor will review
Service provider’s performance and may request adjustments.

Vendor Management - Labs, X-ray, Dexa, Renal, Imaging, ECG

 

ü

 

 

 

Service provider will be responsible for qualifying, contracting, payment for
services, data collection, and quality and compliance for any service contracted
out by the Service provider

Vendor Management - PK, Antibody, Drug Manufacture/Package, IVRS

 

 

 

ü

 

Sponsor will be responsible for the vendor management of the PK sampling,
Antibody testing, and Study drug manufacture, packaging, and/or procurement.

Vendor Payments

 

ü

 

ü

 

Sponsor and Service provider will be responsible to pay third party vendors to
whom they have contracted required study services.

Patient Recruitment, Screening, Enrollment

 

ü

 

R

 

Service provider will be responsible for patient recruitment, screening, and
enrollment. Service provider will provide, until enrollment completes, the
Sponsor with a weekly update of cumulative number of patients recruited,
cumulative number screened, number screened within the reporting week, number
screened but not enrolled, number failed screening, and number enrolled.

 

Attachment 2, Attachment C-4

--------------------------------------------------------------------------------


 

ü = Owner

 

Activity Responsible

 

 

A = Approve
R = Review

 

Nordic
Biosciences

 

Radius

 

Expectation

Site Selection

 

ü

 

A

 

Service provider will be responsible for site identification and selection for
participation in the clinical study. Sponsor will be responsible for approving
the list of sites identified by the Service provider.

Site Management

 

ü

 

 

 

Service provider will be responsible for site management activities.

Site Confidentiality Agreements

 

ü

 

R

 

Service Provider will be responsible to collect Site Confidentiality agreements
prior to communicating any study specific information. A copy of the CDA will be
sent to the Sponsor upon execution of the document..

Site Contract/Agreement

 

 

 

 

 

Service Provider will be responsible to create and manage the Site Contracts. A
copy of the Site Agreement will be sent to the Sponsor upon execution of the
document..

Clinical Trial Monitoring & Plan

 

ü

 

A

 

Service provider will be responsible to create a clinical trial monitoring plan
as per the Service provider’s SOP for Clinical Monitoring and monitor the
clinical study conduct at the sites. The Sponsor is responsible for approving
the monitoring plan prior to study start.

Clinical Trial Monitoring Reports

 

ü

 

R

 

Service provider will be responsible to create clinical trial monitoring reports
that document the clinical trial monitoring visit. The clinical trial monitoring
report will be generated using the format identified in the Service provider’s
SOP. The monitoring reports will be made available to the Sponsor for review
within [*] days of the monitoring visit.

Clinical Trial Monitors

 

ü

 

A

 

Service provider will be responsible to provide qualified clinical trial
monitors to perform required monitoring duties. Sponsor will be required to
approve the Service provider’s selection of monitors.

Monitor Travel Expense

 

ü

 

 

 

Service provider will be responsible for monitoring expenses.

CRA Meetings

 

ü

 

R

 

Service provider will be responsible for scheduling, conducting, and creating
meeting minutes for CRA meetings. The Service provider will include the Sponsor
as a participant to the CRA meetings.

Sponsor Meetings

 

ü

 

ü

 

Sponsor and Service provider will be responsible for scheduling Sponsor Meetings
on a weekly basis during enrollment and monthly after enrollment completes.
Meetings can also happen on

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 2, Attachment C-5

--------------------------------------------------------------------------------


 

ü = Owner

 

Activity Responsible

 

 

A = Approve
R = Review

 

Nordic
Biosciences

 

Radius

 

Expectation

 

 

 

 

 

 

an ad-hoc basis as required by the Sponsor or Service provider.

Sponsor Meeting Minutes

 

ü

 

A

 

Service provider will be responsible to create the meeting minutes for the
Sponsor meetings and circulate a draft within [*] hours. Sponsor will review and
provide comment within [*] hours. Meeting minutes will be required to be final
within [*] hours.

Trial Staff Training

 

ü

 

R

 

Service provider will be responsible for training of all trial staff as well as
documenting the training for new trial staff members. The training records will
be made available for the Sponsor’s review.

Investigator Meeting & Training

 

ü

 

ü

 

Service provider will be responsible for planning and conducting the study
investigator meetings. Sponsor will be responsible to assist in the preparation
and approval of investigator meeting training materials.

Central Imaging Analysis (Fracture, BMD, Renal)

 

ü

 

 

 

Service provider will be responsible to provide central imaging services to
assess the protocol required measures for fracture, bone mineral density, and
renal tissue mineralization and function.

Fracture Adjudication

 

ü

 

R

 

Service provider will be responsible to assess all radiographs by a blinded,
independent assessor (radiologist) on the basis of existing baseline and
study-acquired vertebral deformity, and fracture will be assessed according to
the severity scale of Genant (1993). Assessment will be done according to the
procedure set forth in the Protocol.

Protocol Deviation & Waiver

 

ü

 

A

 

Service provider will be responsible to identify and/or collect all protocol
deviations. For prospective deviations, the Sponsor Medical Monitor will need to
approve prior to the deviation occurring. For deviations identified
retrospectively, the Service provider will send all protocol deviations and
corrective and preventative actions to the Sponsor and will maintain a log of
the deviations and actions. In the event a site requests a protocol waiver, the
Service provider will communicate the request and data to the Sponsor for
approval.

Sponsor Project Update Reports

 

ü

 

 

 

Service provider will be responsible to create monthly study status update
reports.

Trial Master File

 

ü

 

 

 

Service provider will be responsible to

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 2, Attachment C-6

--------------------------------------------------------------------------------


 

ü = Owner

 

Activity Responsible

 

 

A = Approve
R = Review

 

Nordic
Biosciences

 

Radius

 

Expectation

 

 

 

 

 

 

create, maintain, and reconcile the trial master file including all required
Essential Documents. At the end of the study, the trial master file will be sent
to the Sponsor. The Sponsor will be responsible for archiving the trial master
file.

Site Trial File

 

ü

 

 

 

Service provider will be responsible to insure the site trial file is complete
at all times during the study. The Service provider will be responsible to
reconcile the site file against the trial master file site file.

Investigator Site Payments

 

ü

 

 

 

Service provider will be responsible for all site payments.

Essential Document Collection

 

ü

 

 

 

Service provider will be responsible to collect and file all required GCP
Essential Documents. The Essential Documents will be part of the trial master
file.

Printing Study Documents

 

ü

 

 

 

Service provider will be responsible to print or contract printing services for
all study documents for sites and patients.

Labs

 

 

 

 

 

 

Central or Local Safety Labs

 

ü

 

 

 

Service provider will be responsible for the central and safety lab vendor
contracting, management, payments, sampling of patient samples, and reporting of
sample results.

Central/Safety/Bone Marker Labs Data Reporting (SI Units)

 

ü

 

 

 

Service provider will be responsible for the transfer specification and transfer
of lab data from the central labs. Service provider will be responsible for
validating the transfer and reconciling the lab data with the study database.

Abnormal lab value flags

 

ü

 

A

 

Service provider will be responsible for creating flags for abnormal lab values.
Sponsor will be responsible for the approval of the lab value flags.

Lab Specimen Management, Shipping & Reconciliation

 

ü

 

 

 

Service provider will be responsible for lab sample management, shipping,
storage, and reconciliation.

Lab Manual

 

ü

 

A

 

Service provider will be responsible to develop a lab manual with lab
collection, handling, and shipping instructions for distribution to the site.
The Sponsor will be responsible to approve the lab manual prior to study start.

Lab Kits & Supplies

 

ü

 

 

 

Service provider will be responsible to provide the lab kits and supplies to the
study sites.

Lab Sample Storage

 

ü

 

 

 

Service provider will be responsible for storage of lab samples until all lab
data are final and reported.

 

Attachment 2, Attachment C-7

--------------------------------------------------------------------------------


 

ü = Owner

 

Activity Responsible

 

 

A = Approve
R = Review

 

Nordic
Biosciences

 

Radius

 

Expectation

Lab Sample Destruction

 

ü

 

A

 

Service provider will be responsible for destroying lab samples. Sponsor
approval is required prior to destroying any lab samples.

Bone Marker Analysis & Data Reporting

 

ü

 

 

 

Service provider is responsible for the bone marker sample analysis and data
reporting. The data transfer will be validated and reconciled with the study
database.

PK & PK Data Reporting

 

 

 

ü

 

Sponsor will be responsible for PK sampling and data reporting.

Antibody (including NAbs) analysis & Data Reporting

 

 

 

ü

 

Sponsor will be responsible for Anti-drug antibody and neutralizing antibody
sampling and data reporting.

Data Management

 

 

 

 

 

 

Data management & handling plan

 

ü

 

A

 

Service provider will be responsible to create the Data Management and Data
Handling Plan for the study upon approval of the CRF. Sponsor will be required
to approve the plans.

Annotated Case Report Form

 

ü

 

A

 

Service provider will be responsible to create the Annotated Case Report Forms
based on CDISC SDTM. Sponsor will be required to approve the annotated CRF.

CRF

 

ü

 

A

 

Service provider will be responsible to create the Case Report Forms for data
entry. Sponsor will be required to approve the CRF.

CRF Completion Instructions

 

ü

 

R

 

Service provider will be responsible to create the CRF completion instructions
and distribute to the study sites. Sponsor will be required to approve the CRF
completion instructions prior to site distribution.

Data validation checks

 

ü

 

R

 

Service provider will be responsible to create the data entry data validation
checks. The data validation checks will be provided for Sponsor review.

Database Development, Testing, and Validation

 

ü

 

 

 

Service provider will be responsible for database development, testing, and
validation in compliance with 21 CFR Part 11.

Data Cleaning & Query Management

 

ü

 

 

 

Service provider will be responsible to manage the study data collection, data
cleaning, and query management process.

Double Data Entry

 

ü

 

 

 

For paper-based CRFs, Service provider will be responsible to double data enter
the CRF data into the study database.

Data Transfers Specifications

 

ü

 

R

 

Service provider will be responsible to create the data transfer specifications
for all data collected outside the study database from third party vendors. The
data transfer specification will be provided

 

Attachment 2, Attachment C-8

--------------------------------------------------------------------------------


 

ü = Owner

 

Activity Responsible

 

 

A = Approve
R = Review

 

Nordic
Biosciences

 

Radius

 

Expectation

 

 

 

 

 

 

for Sponsor review.

Data Transfers & Merge

 

ü

 

 

 

Service provider will be responsible to collect and validate the external data
transfer and merge the datasets into the study database. The data transfer
specification will be provided for Sponsor review.

DSMB Data Preparation & Transfer

 

ü

 

A

 

Service provider will be responsible to prepare for a DSMB meeting to clean the
data and manage the queries and prepare a database transfer to the Sponsor’s
statistician. The database transfer specification will be provided to the
Sponsor for approval prior to the first data transfer.

Data Listings for Medical & Sponsor Review

 

ü

 

R

 

Service provider will be responsible to generate data listings for Medical and
Sponsor Review during the study. The data listings will include: Reasons for
Enrollment Failure (during screening), Baseline Demographics (during screening),
Adverse Events ([*]), Concomitant Medications ([*]), Study Drug Administration
([*]), Patient Vertebral and Non Vertebral Fractures ([*]), Patient BMD all
sites ([*]), Abnormal Labs ([*]), Elevated Calcium ([*])

Data Coding (MeDRA, WHO Drug)

 

ü

 

A

 

Service provider will be responsible to code all Adverse Events, Medical History
and Concomitant Medications with MeDRA and WHO Drug. Sponsor will be responsible
to approve the events and medications are coded appropriately.

eCRF and Query Tracking

 

ü

 

 

 

Service provider will be responsible to manage and track site compliance with
data entry by tracking CRFs and queries.

SAE Database Reconciliation

 

ü

 

ü

 

Sponsor and Service provider will be responsible to perform a reconciliation of
the events in the safety and trial database. Service provider will perform an
SAE reconciliation of the trial database with safety & pharmacovigilance
reporting database prior to database lock. The Sponsor will be responsible to
approve the SAE reconciliation has been performed accurately.

Local Tolerance Diary

 

ü

 

A

 

The Service provider will be responsible to create the Local Tolerance Diary.
The Sponsor will be responsible for approving the Local Tolerance Diary prior to
the

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 2, Attachment C-9

--------------------------------------------------------------------------------


 

ü = Owner

 

Activity Responsible

 

 

A = Approve
R = Review

 

Nordic
Biosciences

 

Radius

 

Expectation

 

 

 

 

 

 

document’s submissions.

Drug Compliance Diary

 

ü

 

A

 

The Service provider will be responsible to create the Drug Compliance Diary.
The Sponsor will be responsible for approving the Drug Compliance Diary prior to
the document’s submissions.

Patient CRFs for CSR (SAE or AE Discontinued)

 

ü

 

 

 

Service provider will be responsible to generate copies of the entire individual
patient case report forms for all patients who had a serious adverse event or
discontinued due to adverse event.

Investigator Signoff of Patient eCRF

 

ü

 

 

 

Service provider will be responsible to insure that the investigator has signed
off on the patient case report forms that the data are reviewed and accurate.

Blinded Data Review Meeting with Sponsor

 

ü

 

A

 

Service provider will be responsible to provide the Sponsor with a completed
database for blinded data review prior to database lock. Sponsor will be
required to review and approve the database and data prior to database lock.

Database Lock

 

ü

 

A

 

Service provider will be responsible to lock the study database. Sponsor will be
required to review and approve all changes or queries generated during the
blinded study review meeting have been resolved and the database can be locked.

Data Transfer to Sponsor

 

ü

 

 

 

Service provider will be responsible to transfer the study data and database to
the sponsor.

Data Archiving & PDF

 

ü

 

 

 

Service provider will be responsible to generate data and PDF for archiving.
Service provider will be responsible to provide each study center a data archive
for the sites’ patients.

Safety & Pharmacovigilance

 

 

 

 

 

 

Safety Monitor

 

ü

 

 

 

Service provider will be responsible to provide a Safety Monitor Medical
Director to oversee and report on any serious adverse event.

Safety Plan

 

ü

 

A

 

Service provider will be responsible to develop a safety plan that documents the
safety reporting process and health authority submission responsibilities.

Safety Reporting Database

 

ü

 

ü

 

Service provider will be responsible to enter serious adverse events data in a
validated 21 CFR Part 11 compliant database provided by Sponsor.

SAE Site Reporting Form

 

ü

 

A

 

Service provider will be responsible to provide an SAE reporting form at the
start of the study. This form will capture all the necessary reporting
information requiring

 

Attachment 2, Attachment C-10

--------------------------------------------------------------------------------


 

ü = Owner

 

Activity Responsible

 

 

A = Approve

 

Nordic

 

 

 

 

R = Review

 

Biosciences

 

Radius

 

Expectation

 

 

 

 

 

 

for submitting a CIOMS form to the Health Authorities.  Sponsor will be
responsible to approve the SAE reporting form.

ICSR CIOMS Initial & Follow up Forms

 

ü

 

A

 

Service provider will be responsible to complete the CIOMS form for all initial
and follow up Suspected Unexpected Serious Adverse Event

ICSR Tracking of Health Authority filings

 

ü

 

R

 

Service provider will be responsible to create a tracking tool for all reported
serious adverse events and report status (i.e., initial, follow up, dates of
submission).

Serious Adverse Event Narrative

 

ü

 

ü

 

Sponsor and Service provider will be responsible to create the SAE narrative for
reporting in the CIOMS and providing to the Medical Writer for the clinical
study report.  Sponsor is responsible for reviewing and approving the SAE
narrative prior to approving the CIOMS for submission.

Annual & Periodic Safety Update Generation & Filing

 

ü

 

A

 

Service provider will be responsible to create annual safety reports to update
Health Authorities in the EU and Hong Kong.  Sponsor will be responsible to
approve the annual safety reports prior to submission. Sponsor is responsible
for creating and submitting annual reports to the FDA

Health Authority Reporting

 

ü

 

ü

 

Sponsor will be responsible to submit SAE CIOMS Initial and Follow up to the
FDA.  Service provider will be responsible to submit the CIOMS Initial and
Follow up to all other Health Authorities.  Reports are required to be made
within 7 or 15 days depending on the type of SAE identified in the Safety Plan.

SAE CIOMS Site Distribution

 

ü

 

 

 

Service provider will be responsible to notify the sites and distribute the
CIOMS forms to the sites for reporting to local ethics, as required.

SAE Reconciliation with Data Management

 

ü

 

ü

 

Sponsor and Service provider will be responsible to perform an SAE
reconciliation of the trial database with safety & pharmacovigilance reporting
database prior to database lock.  The Sponsor will be responsible to approve the
SAE reconciliation has been performed accurately.

Final Safety Report for HA, EC, IRB submission

 

ü

 

ü

 

Sponsor and Service provider will be responsible to create the final safety
report at the end of the study.  Sponsor will submit final safety report to FDA
and NB

 

Attachment 2, Attachment C-11

--------------------------------------------------------------------------------


 

ü = Owner

 

Activity Responsible

 

 

A = Approve

 

Nordic

 

 

 

 

R = Review

 

Biosciences

 

Radius

 

Expectation

 

 

 

 

 

 

to other HAs and ECs.

Statistics

 

 

 

 

 

 

Randomization Scheme

 

 

 

ü

 

Sponsor’s statistician will be responsible to create and maintain the
randomization scheme only unblinding after database lock.

Statistical Analysis Plan

 

 

 

ü

 

Sponsor’s statistician will be responsible to create the Statistical Analysis
Plan (SAP) prior to database lock.

Statistical Programming

 

 

 

ü

 

Sponsor’s statistician and statistical programmer will be responsible to develop
the statistical programming for the analyses and TLFs

TLF Generation

 

 

 

ü

 

Sponsor’s statistician will be responsible to generate all tables, listings, and
figures for the study.

Data Analysis

 

 

 

ü

 

Sponsor’s statistician will be responsible to perform the study analyses.

DSMB Table Generation

 

 

 

ü

 

Sponsor’s statistician will be responsible to generate the required tables and
data for the DSMB.

Population PK Analysis Plan

 

 

 

ü

 

Sponsor’s statistician will be responsible to create the PopPK analysis plan
prior to database lock.

Population PK Analysis

 

 

 

ü

 

Sponsor’s statistician will be responsible to generate the programming and
analyses for the Population PK analysis.

QT Prolongation Analysis

 

 

 

ü

 

Sponsor’s statistician will be responsible to generate the programming and
analyses for the ECG data collected for determination of QT Prolongation

Medical Writing

 

 

 

 

 

 

Clinical Study Report

 

 

 

ü

 

Sponsor’s Medical Writer will be responsible to write the clinical study report

CSR Narratives (SAE, AE Discontinuation)

 

ü

 

ü

 

Service provider’s Safety & Pharmacovigilance group will be responsible for
generation of the safety narratives for the CSR during the clinical study.  The
Sponsor’s Medical Writer will be responsible for incorporating the narratives
into the CSR.

Quality

 

 

 

 

 

 

CRO Qualification

 

 

 

ü

 

Sponsor will be responsible for qualification of the Service provider.

CRO GCP and systems audits

 

 

 

ü

 

Sponsor may be responsible, from time to time, to conduct Service provider GCP
and systems audits.

Third party qualification and audit

 

 

 

ü

 

Sponsor may be responsible, from time to time, to conduct qualifications and
audits for third party vendors.

 

Attachment 2, Attachment C-12

--------------------------------------------------------------------------------


 

ü = Owner

 

Activity Responsible

 

 

A = Approve

 

Nordic

 

 

 

 

R = Review

 

Biosciences

 

Radius

 

Expectation

Investigator site audits

 

 

 

ü

 

Sponsor may be responsible, from time to time, to conduct investigator site
audits.

Health Authority inspections/audits

 

ü

 

ü

 

In the event of an Health Authority inspection of the Service provider or sites,
the Service provider and Sponsor will be responsible for assisting with the
inspection, providing responses to inspector requests, and drafting follow up
responses to the inspection inquiries.

Clinical trial documents review and audit

 

 

 

ü

 

Sponsor may be responsible, from time to time, to review and/or audit the
Service provider’s clinical trial documents (i.e., trial master files).

 

Attachment 2, Attachment C-13

--------------------------------------------------------------------------------


 

Work Statement NB-1

Attachment D

Core Team Members/Key Personnel

 

The following core team members will conduct the services listed in Attachment
A.

 

Sponsor will be notified of any changes to the core team member.

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

[*]

 

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 2, Attachment D-1

--------------------------------------------------------------------------------


 

Work Statement NB-1

Attachment E

Protocol or Protocol Summary

 

[*]

 

--------------------------------------------------------------------------------

* Confidential Treatment of 98 Pages Requested by the Registrant. Redacted
Portion Filed Separately with the Commission.

 

Attachment 2, Attachment F-1

--------------------------------------------------------------------------------


 

Work Statement NB-1

Attachment F

Reports and Information Management/Regular Meetings

 

The Project Committee for Work Statement NB-1 shall be composed of the following
members from Radius and the following members from NB:

 

Radius Members:  (1) [*], (2) [*] and (3) [*].

 

NB Members:  (1) [*] and (2) [*].

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 2, Attachment F-2

--------------------------------------------------------------------------------


 

Work Statement NB-1

Attachment G

Special Insurance

 

Radius will maintain the following insurance with respect to the following
jurisdictions during the conduct of the clinical study that is the subject of
Work Statement NB-1:

 

Brazil

Insurer, coverage:  QBE Brasil Seguros S.A, $[*]

Czech Republic

Insurer, coverage:  Lloyd’s of London € [*], € [*] (per subject)

Denmark

Insurer, coverage:  Lloyd’s of London, € [*]

Estonia

Insurer, coverage:  Lloyd’s of London € [*]

Hong Kong

Insurer, coverage:  HDI — Gerling, [*] HKD, [*] HKD (per subject)

Lithuania

Insurer, coverage:  Lloyd’s of London, [*] LTL, [*] LTL (per subject)

Poland

Insurer, coverage:  Lloyd’s of London, € [*]

Romania

Insurer, coverage:  Lloyd’s of London, € [*]

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 2, Attachment G-1

--------------------------------------------------------------------------------


 

Work Statement NB-1

Attachment H

Transfer of Obligation

 

See Work Statement NB-1 Attachment C.

 

Attachment 2, Attachment H-1

--------------------------------------------------------------------------------


 

Attachment 3

Form of Enterprise CTA

CLINICAL TRIAL AGREEMENT

 

Protocol No. BA058-05-003

 

This Clinical Trial Agreement (“Agreement”) is entered into by and among CENTER
FOR CLINICAL AND BASIC RESEARCH A/S, Telegrafvej 4, 1, 2750 Ballerup, Denmark
(“CCBR”) on behalf of itself and its ten [affiliated][controlled] Clinical Study
Sites listed below and Nordic Bioscience A/S, Herlev Hovedgade 207, 2730 Herlev,
Denmark (“Nordic Bioscience”), representing the interests of Radius Health, Inc.
(“Sponsor”) concerning:

 

Protocol No. BA058-05-003, “A Randomized, Double-blind, Placebo-controlled,
Comparative Phase 3 Multicenter Study to Evaluate the Safety and Efficacy of
BA058 (“Study Drug”) for Injection for Prevention of Fracture in Ambulatory
Postmenopausal Women with Severe Osteoporosis and at Risk of Fracture” (together
with any of its subsequent amendments, the “Protocol”), which will guide the
performance of the Study, has been prepared by Radius and Nordic Bioscience and
accepted by the Clinical Study Sites.

 

CCBR has the legal authority to bind the following clinical study sites (the
“Clinical Study Site(s)”):

 

1.                           CCBR-Ballerup, Ballerup Byvej 222, DK 2750
Ballerup, Denmark

 

2.                           CCBR-Ålborg, Hobrovej 42D, DK-9000 Ålborg, Denmark

 

3.                           CCBR-Vejle, Orla Lehmannsgade 1, DK-7100 Vejle

 

4.                           CCBR-Tallinn, Pärna 4, 10128 Tallinn, Estonia

 

5.                           CCBR-Vilnius, Smélio 20, Vilnius, Lithuania

 

6.                           CCBR-Bucharest, 2-4 Aleea Buchetului, sector 3, bl.
C2, Bucharest, Romania

 

7.                           CCBR-Rio de Janeiro, Rua Meno Barreto, Botafogo,
Rio de Janeiro, Brazil

 

8.                           CCBR-Czech, Masarykovo náměstí 2667, 530 02
Pardubice, Czech Republic

 

9.                           CCBR-Warsaw, Al. Dzieci Polskich PL04-730 Warsaw

 

10.                     CCBR Hong Kong, Center for Health and Medical Research,
Hong Kong, 6 Floor, Tower II, New World Tower, 18 Queen’s Road Central, Hong
Kong

 

WHEREAS, the Clinical Study Sites each employ a Principal Investigator and are
willing to conduct a clinical trial (the “Study”), in accordance with the
above-referenced Protocol and Nordic Bioscience requests each Clinical Study
Site to undertake such Study;

 

NOW THEREFORE, the parties agree as follows:

 

1.                    SCOPE OF WORK

 

Nordic Bioscience hereby appoints each of the Clinical Study Sites to conduct
the Study, and each of the Clinical Study Sites, each having a Principal
Investigator who is an employee of such Clinical Study Site, undertakes that
such Clinical Study Site’s employees, agents, and staff shall carry out the
Study in a professional, competent manner in accordance with the terms of the
Protocol and this Agreement. Each of the Clinical Study Sites hereby confirms
that it has enough time and resources to perform the Study according to the
highest quality standards.

 

The Principal Investigators shall each review all case report forms (“CRFs”) for
Study subjects enrolled at the applicable Clinical Study Site to ensure their
accuracy and completeness, shall review and understand the information in the
investigator’s brochure, shall ensure that all informed consent requirements are
met, and shall ensure that all required reviews and approvals (or favorable
opinions) by applicable regulatory authorities and Independent Ethics Committees
(“ECs”) are obtained. The Clinical Study Sites and the Principal Investigators
shall each ensure that all clinical data are accurate, complete, and legible.

 

Attachment 3-1

--------------------------------------------------------------------------------


 

2.                    PERFORMANCE PERIOD AND ENROLLMENT OF STUDY SUBJECTS

 

The Study will commence upon execution of this Agreement and will continue until
completion of the Study as required by the Protocol (including any amendments
thereto), unless this Agreement is terminated earlier pursuant to Section 14
hereof.

 

The Study will involve the enrollment and completion of a maximum of [*] ([*])
evaluable study subjects meeting all Protocol eligibility requirements and
protocol procedures (the “Study subjects”). Nordic Bioscience shall not be
obligated to pay any sums for tests performed on Study subjects who do not meet
all Protocol eligibility criteria or for additional study subjects who are
enrolled in the Study without Nordic Bioscience’s prior written approval.

 

Nordic Bioscience will close study subject enrollment into the Study when the
Protocol-specified target number of study subjects have been enrolled at all
Clinical Study Sites. Therefore, study subject enrollment into the Study may be
closed before a specified number of study subjects have been enrolled at any
particular Clinical Study Site.

 

Nordic Bioscience will provide financial support for the Study conducted at the
Clinical Study Sites according to the terms specified in Schedule A.

 

3.                    DATA

 

Sponsor shall own all data and work product relating to the Study, including all
CRF’s, data, documentation, information, materials and results in whatever form
generated during the conduct of the Study. Each of the Clinical Study Sites
and/or the Principal Investigators shall ascertain that it may store data in a
computerized form and also that it is entitled to transfer all such computerized
data to Nordic Bioscience. Each of the Clinical Study Sites may use the data and
work product it generates under this Agreement solely for purposes of performing
the Study in accordance with the terms of this Agreement.  Each of the Clinical
Study Sites and/or the Principal Investigators shall promptly and fully produce
all data, records and information relating to the Study to Nordic Bioscience and
the Sponsor and their representatives during normal business hours, and shall
assist them in promptly resolving any questions and in performing audits or
reviews of original subject records, reports, or data sources. Each of the
Clinical Study Site agrees to cooperate with the representatives of Nordic
Bioscience and Sponsor who visit the Clinical Study Site.

 

4.                    COST AND PAYMENT

 

Cost and payment terms are set forth in Schedule A attached to this Agreement
and incorporated herein by reference. Each of the Clinical Study Sites agrees to
provide Nordic Bioscience with all requests for payment under the terms set
forth in Schedule A within [*] ([*]) months of Study completion by Clinical
Study Sites under the terms of this Agreement. Nordic Bioscience shall not be
obligated to make any payments to Clinical Study Sites after this [*] ([*])
month period has expired.  Study completion is defined herein as Nordic
Bioscience has received all data and no further follow up is necessary with the
Clinical Study Sites.

 

5.                    CONFIDENTIAL INFORMATION

 

During the term of this Agreement and for a period of [[*] ([*])] years after
completion of the Study, the Clinical Study Sites and the Principal
Investigators shall not disclose or use for any purpose other than performance
of the Study, all information (including but not limited to the terms of this
Agreement, the Protocol, CRF’s, and any secrets, know-how, privileged records or
other confidential or proprietary information and data disclosed to the Clinical
Study Sites), and materials (including, but not limited to, the Study Drug and
comparator products), provided to the Clinical Study Site by Nordic Bioscience,
Sponsor, or their agents, and all data, reports and information, relating to the
Study or its progress developed by the Clinical Study Sites and/or the Principal
Investigator under this Agreement (the “Confidential Information”). Sponsor
shall own the Confidential Information.  The Clinical Study Sites and the
Principal Investigators shall keep the Confidential Information strictly
confidential and shall disclose it only to those personnel involved in
conducting the Study on a need-to-know basis. These confidentiality obligations
shall not apply to Confidential Information to the extent that it: (a) is or
becomes publicly available through no fault of the Clinical Study Site; (b) is
disclosed to the Clinical Study Site by a third party not subject to any
obligation of confidence; (c) must be disclosed to ECs, or applicable regulatory
authorities; (d) must be included in any subject’s informed consent form; (e) is
published in accordance with Section 6; or (f) is required to be disclosed by
applicable law.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 3-2

--------------------------------------------------------------------------------


 

6.                    PUBLICATIONS

 

6.1.                              Any and all results of the Study shall be the
sole property of Sponsor.  Sponsor will have the right to use the results of the
Study in any manner deemed appropriate to Sponsor’s business interest and
Sponsor and Nordic Bioscience will each have the right to report the names of
the Clinical Study Sites as required by law or governmental regulation. Neither
Sponsor nor any party to this Agreement, however, will use another party’s (or
Sponsor’s) name in advertising, promotions, or other commercial material without
the other party’s (or Sponsor’s) express written permission, except that Nordic
Bioscience and Sponsor may quote from and/or reference any publications
resulting from the Study authored by, or reviewed and approved by the Clinical
Study Sites.

 

6.2.                              It is the intention to publish the Study
results in scientific journals.  Any publication of Study results or data shall
be made in accordance with the provisions of Section 11.2 of the Protocol.

 

7.                    LICENSE

 

7.1.                              Each Clinical Study Site and Principal
Investigator acknowledges that Sponsor owns all proprietary and intellectual
property rights in the Study Drug and the related materials being provided to
the Principal Investigator and the Clinical Study Site pursuant to this
Agreement, including but not limited to the Protocol and the CRF’s produced in
the performance of the Study (collectively, “Sponsor Technology”).  Each
Clinical Study Site and Principal Investigator agrees to take no action
inconsistent with Sponsor’s ownership of such proprietary and intellectual
property rights.  It is agreed that neither Nordic Bioscience (including
Sponsor) nor the Clinical Study Sites transfers to the other by operation of
this Agreement any patent right, copyright right, or other proprietary right of
either party, except as contemplated by Section 7.2.  Each Clinical Study Site
and Principal Investigator agrees to disclose promptly and fully to Nordic
Bioscience all creative ideas, developments, discoveries, methodologies,
improvements and inventions, whether or not patentable, arising as a direct
result of the work performed under the Study. The Sponsor, acting through Nordic
Bioscience, hereby grants each of the Clinical Study Sites a nonexclusive,
non-transferable, royalty-free license to use the Study Drug and Sponsor
Technology at the Clinical Study Site solely for purposes of conducting the
Study.  Neither the Clinical Study Site nor the Principal Investigator will use
or permit use of Study Drug or Sponsor Technology by any third party for any
purpose other than the completion of the Study without Sponsor’s prior written
permission

 

7.2.                              If a Clinical Study Site, as a direct
consequence of the work on the Clinical Study, conceives or reduces to practice
any new invention, then: (i) if such invention is conceived or reduced to
practice solely by the Clinical Study Site, it shall be owned by the Clinical
Study Site and (ii) if such invention is conceived or reduced to practice by the
Clinical Study Site and Sponsor or Clinical Study Site and Nordic Bioscience, it
shall be jointly owned by the Clinical Study Site and Sponsor or Clinical Study
Site and Nordic Bioscience.  All of the Clinical Study Site’s rights to any new
invention related to a new use for the Study Drug will be licensed to Sponsor,
upon its request and on commercially reasonable terms.  For new inventions which
are not related to a new use for the Study Drug, Clinical Study Site grants
Sponsor a first option to obtain an exclusive license to any invention owned in
whole or in part by the Clinical Study Site, which shall be negotiated by the
parties and contain commercially reasonable terms.  Such option shall be
exercisable for a period of [*] ([*]) months from the date the Clinical Study
Site discloses the invention to Sponsor. . Clinical Study Sites will fully
cooperate with Nordic Bioscience in obtaining whatever patent protection may be
available on inventions, ideas, and developments arising from their work on the
Study, and will further cooperate with Nordic Bioscience in executing all
documents deemed necessary by Nordic Bioscience or Sponsor for purposes of
procuring such patent protection.

 

7.3.                              Each Clinical Study Site hereby represents and
warrants to Nordic Bioscience that all personnel affiliated with the Clinical
Study Site and participating in the Study, including the applicable Principal
Investigator, are subject to written agreements requiring them to disclose and
assign any new invention to the Clinical Study Site.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 3-3

--------------------------------------------------------------------------------


 

8.                    USE OF NAME (ADVERTISING)

 

The Clinical Study Sites and/or Principal Investigators shall obtain prior
written consent from Nordic Bioscience before using the name, symbols or marks
of Nordic Bioscience or Sponsor in any form of publicity in connection with the
Study.  If any of the Clinical Study Sites or Nordic Bioscience is legally
required to make any disclosure that identifies the existence or terms of the
Agreement, then either may do so without prior written consent from the other
but the applicable Clinical Study Site(s) must notify Nordic Bioscience within
[*] ([*]) business days of such disclosure.

 

9.                    CHANGES TO THE PROTOCOL

 

9.1.                              Subject to Section 9.2, any changes to the
Protocol may be made only with the prior agreement of the Sponsor. If these
changes will affect the cost of the Study, Nordic Bioscience shall provide the
Clinical Study Sites with a written estimate of such change in Study cost.

 

9.2.                              If generally accepted standards of Good
Clinical Practice relating to the safety of study subjects require a deviation
from the Protocol, these standards will be followed. Any party who becomes aware
of the need for a deviation from the Protocol will immediately notify the other
parties to this Agreement and the Sponsor of the facts causing the deviation as
soon as, the facts are known to that party but no such deviation or change shall
be implemented without the prior written approval of Nordic Bioscience and
Sponsor; Nordic Bioscience and Sponsor shall promptly confer and provide a
prompt written response regarding any deviation proposed pursuant to this
Section 9.2.

 

9.3.                              Clinical Study Site shall coordinate, and
shall cause each Principal Investigator to coordinate, with the relevant
institutional review board or ethics committee (the “EC”) to obtain the EC’s
written approval of such Principal Investigator’s conduct of the Study at
Clinical Study Site, including approval of the Protocol and informed consent
form to be executed by all subjects enrolled by Principal Investigator in the
Study (the “Informed Consent Form”).  Clinical Study Site shall be responsible
for providing Sponsor with a copy of each such approval, together with
information about the members of the EC and all relevant correspondence with the
EC. In addition, Clinical Study Site shall coordinate, and shall cause Principal
Investigator to coordinate, with the EC to obtain review and approval in writing
of any amendments made to a Protocol by the parties.  In the event the EC
requires changes in the Protocol or Informed Consent Form, such changes shall
not be implemented until Sponsor and Nordic Bioscience are notified and Sponsor
gives its written approval.  In the event that the EC alters or withdraws its’
approval in any manner, Clinical Study Site shall promptly notify Sponsor and
Nordic Bioscience.  The Protocol and the Informed Consent Form shall not be
revised without the prior written agreement of Sponsor, Nordic Bioscience and
the EC.  Clinical Study Site will use reasonable efforts to ensure that members
of the EC agree to abide by the same obligations of confidentiality as apply to
Clinical Study Site under this Agreement.

 

10.             MATERIALS

 

10.1.                        Sponsor will provide the Study Drug. The Clinical
Study Sites will provide Materials derived from study subjects enrolled in the
study to Nordic Bioscience. The term “Materials” shall include reagents and
materials derived from study subjects enrolled in the Study, including blood,
sera, and other biological materials. The Clinical Study Site shall use the
Study Drug, and any comparator products provided in connection with the Study,
solely for the purpose of properly completing the Study and shall maintain all
Study Drug and any comparator products in a locked, secured area at all times.
Only those persons who are under the Principal Investigator’s, or Principal
Investigators’ direct control and who will be using the Study Drug (and any
comparator products) or Materials for the Study shall have access to the Study
Drug (and any comparator products) or Materials. Upon termination or completion
of the Study, all unused Study Drug and comparator products and all Materials
shall be returned to Nordic Bioscience or at Nordic Bioscience’s sole option,
destroyed.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 3-4

--------------------------------------------------------------------------------


 

11.             CONFORMANCE WITH LAW AND ACCEPTED PRACTICE

 

11.1.                        The Clinical Study Sites and Principal
Investigators shall perform the Study in strict accordance with the protocol,
and any subsequent amendments thereto, applicable federal, state, and local
laws, regulations and guidelines, good clinical practices (“GCP”), and
instructions provided by Nordic Bioscience.  The Clinical Study Sites and
Principal Investigators shall permit Nordic Bioscience and agencies such as the
FDA to inspect Study records including the Subjects’ medical records. The
subject informed consent form signed by the Subjects shall provide for access to
the Subjects’ medical records by Nordic Bioscience and by agencies such as the
FDA.

 

11.2.                        The Principal Investigator will direct and
supervise the Study in accordance with Section 1. Nordic Bioscience and Sponsor
shall have the right to (a) monitor and audit the activities of the Principal
Investigator and Principal Investigators in the conduct of the Study, and
(b) monitor and audit the collection of data from the Study.

 

11.3.                        The Clinical Study Sites and Principal
Investigators shall retain all records from the Study for the time required by
applicable regulations and at the sole expense of Clinical Study Sites and/or
the Principal Investigator, and to allow for direct access by the applicable
government agencies and representatives of Nordic Bioscience of these records,
including the study subjects’ medical records.

 

11.4.                        Each of the Clinical Study Sites and Principal
Investigators hereby represent and warrant that neither the Clinical Study
Sites, the Principal Investigators nor any of the Clinical Study Sites’ agents
or employees rendering services in connection with the Study is presently: 
(1) the subject of a debarment action or is debarred pursuant to the Generic
Drug Enforcement Act of 1992; (2) the subject of a disqualification proceeding
or is disqualified as a clinical investigator pursuant to 21 C.F.R. § 312.70; or
(3) the subject of an exclusion proceeding or excluded from participation in any
federal health care program under 42 C.F.R. Part 1001 et seq.  Clinical Study
Sites shall notify Nordic Bioscience immediately upon any inquiry concerning, or
the commencement of any such proceeding concerning Clinical Study Sites,
Principal Investigators or any such agent or employee.

 

12.             INDEMNIFICATION

 

12.1.                        Pursuant to a separate indemnity letter in the form
of Exhibit B, the Sponsor shall provide indemnification to the Clinical Study
Sites, the Principal Investigators and any agents and employees of the Clinical
Study Sites from any liabilities, claims, actions or suits for personal injury
or death directly arising out of the administration or use of the Study Drug
during the Study.

 

12.2.                        The Clinical Study Sites and Principal
Investigators shall defend, indemnify and hold harmless Nordic Bioscience,
Sponsor and any agents and employees of Nordic Bioscience and Sponsor from any
liabilities, claims, actions or suits for personal injury or death directly
arising from the negligence or willful misconduct of the Clinical Study Sites,
Principal Investigators or their representatives.

 

13.             STUDY SUBJECT INJURY

 

If a study subject experiences an adverse reaction to the Study Drug, Sponsor
shall provide reimbursement for reasonable and necessary medical expenses
incurred by the study subject for the treatment of these adverse reactions
pursuant to the separate indemnity letter in the form of Exhibit B.  Neither
Nordic Bioscience nor Sponsor will be responsible for any adverse reactions,
which are the result of the negligence or misconduct of the Clinical Study
Sites, Principal Investigators or any of their representatives.

 

14.             TERM; TERMINATION

 

14.1.                        This Agreement shall commence on the date of
signature of this Agreement and shall continue until delivery of the final
validated Case Report Forms. The completion date is dependent on the delivery to
the Clinical Study Sites by Nordic Bioscience of all supplies to be provided by
Nordic Bioscience and necessary to the conduct of the Study. Any delay due to
the failure of supply by Nordic Bioscience, shall be added to the term of the
Study. Clinical Study Sites shall have the right to extend the Agreement should
there be any delay due to the failure of the supply by Nordic Bioscience.

 

14.2.                        This Agreement may be terminated:

 

Attachment 3-5

--------------------------------------------------------------------------------


 

14.2.1.                  by a Clinical Study Site upon [*] ([*]) days’ prior
written notice only for serious causes resulting in the material breach by
Nordic Bioscience of its obligations to such Clinical Trial Site and only if not
cured in a timely manner using reasonable commercial efforts;

 

14.2.2.                  by Nordic Bioscience immediately upon written notice;

 

14.2.3.                  by either a Clinical Study Sites or Nordic Bioscience
immediately if the applicable Principal Investigator is unable to continue to
serve and a successor acceptable to both the Clinical Study Site and Nordic
Bioscience is not available; or

 

14.2.4.                  upon the occurrence of an event qualifying as a
termination event as described in the Protocol.

 

14.3.                       Upon the effective date of termination, the
applicable Clinical Study Site(s) shall conduct an accounting, which is subject
to verification by Nordic Bioscience.  Within [*] ([*]) days after Nordic
Bioscience’s receipt of adequate documentation, Nordic Bioscience will make
payment to the applicable Clinical Study Site(s) unless Nordic Bioscience
objects to any charge, in which case, the parties shall use best efforts to
resolve expeditiously any disagreement.  The payments made by Nordic Bioscience
subject to this Section 14.3, will be for:

 

14.3.1.                  all services properly rendered and monies properly
expended by the Clinical Study Site  prior to the date of termination and not
yet paid for; and

 

14.3.2.                  any reasonable non-cancelable obligations properly
incurred for the Study by the Clinical Study Site prior to the effective date of
termination.

 

14.3.3.                  The Clinical Study Site shall credit or return to
Nordic Bioscience any funds not expended by the Clinical Study Site for the
Study prior to the effective termination date.

 

14.4.                       Immediately upon receipt of a notice of termination,
the Principal Investigator shall stop enrolling study subjects into the Study
and shall cease conducting procedures on study subjects already enrolled in the
Study as directed by Nordic Bioscience, to the extent medically permissible and
appropriate.

 

14.5.                       Termination of this Agreement by Nordic Bioscience
or the Clinical Study Sites shall not affect the rights and obligations of the
parties accrued prior to the effective date of the termination. The rights and
duties under Sections 3, 5, 6, 7, 8, 10, 11, 12, 14, 15, 17 and 18 of this
Agreement survive the termination of this Agreement.

 

14.6.                       If this Agreement is terminated prior to completion
of the Study, the Clinical Study Sites shall furnish Nordic Bioscience an
acceptable investigator’s report for the Study.

 

15.             MISCELLANEOUS

 

This Agreement and the Protocol may only be amended by the mutual written
consent of the parties to this Agreement. This Agreement represents the entire
understanding of the parties with respect to the subject matter of this
Agreement. In the event of any inconsistency between this Agreement and the
Protocol, the terms of this Agreement shall govern. The invalidity or
unenforceability of any term or provision of this Agreement shall not affect the
validity or enforceability of any other term or provision of this Agreement. No
waiver of any term, provision or condition of this Agreement in any instance
shall be considered to be a continuing waiver of the same term, provision or
condition, or of any other term, provision or condition of this Agreement.  This
Agreement may be executed in any number of counterparts, each of which shall be
an original and all of which together shall be one document binding on all the
parties even though each of the parties may have signed different counterparts.
This Agreement shall also be considered executed by the parties upon receipt by
Nordic Bioscience by facsimile transmission of the counterparts signed by all
the parties.  This Agreement shall be interpreted under the laws of the state or
province and country in which the applicable Clinical Study Site conducts the
Study.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant. Redacted Portion Filed
Separately with the Commission.

 

Attachment 3-6

--------------------------------------------------------------------------------


 

15A.  ASSIGNMENT

 

Neither CCBR nor a Clinical Study Site nor a Principal Investigator may assign
or transfer any rights or obligations under this Agreement without the written
consent of Nordic Bioscience.  Upon Nordic Bioscience’s or Sponsor’s request,
CCBR may assign this Agreement to Nordic Bioscience or to Sponsor or to a third
party, and thereafter CCBR shall not have any obligations or liabilities under
this Agreement, and CCBR shall obtain from each Clinical Study Site such
Clinical Study Site’s prior consent to such an assignment.  Each affected
Clinical Study Site will be given prompt notice of such assignment by the
assignee.

 

16.             ACKNOWLEDGEMENT OF PRINCIPAL INVESTIGATORS

 

CCBR shall obtain an executed Acknowledgement of Obligations from each Clinical
Investigator, including each Principal Investigator, participating in the Study
under this Agreement, in the form of Exhibit A hereto, prior to the date that
any such Clinical Investigator shall commence performing services for the Study.
 “Clinical Investigator” means a listed or identified investigator or
subinvestigator for the Study who is directly involved in the treatment or
evaluation of research subjects and such investigator’s spouse and each
dependent child of such investigator.

 

17.             FINANCIAL DISCLOSURE

 

The Clinical Study Sites agrees that, for each listed or identified Clinical
Investigator who is directly involved in the treatment or evaluation of research
subjects, shall return to Nordic Bioscience a financial disclosure form that has
been completed and signed by such Clinical Investigator, which shall disclose
any applicable interests held by those investigators or subinvestigators or
their spouses or dependent children. The Clinical Study Sites shall ensure that
all such forms are promptly updated as needed to maintain their accuracy and
completeness during the Study and for one year after its completion. The
Clinical Study Sites agrees that the completed forms may be subject to review by
governmental or regulatory agencies, Nordic Bioscience and their AGENTS, and the
Clinical Study Sites consents to such review. The Clinical Study Sites further
consents to the transfer of its financial disclosure data to Nordic Bioscience
country of origin, and to the United States of America (“U.S.”) if the Clinical
Study Sites is outside of the U.S., even though data protection may not exist or
be as developed in those countries as in the Clinical Study Site’s own country.

 

18.            ELECTRONIC RECORDS

 

If the data produced by the Clinical Study Sites will be used in support of an
application to the United States Food and Drug Administration (“FDA”) and if the
Clinical Study Sites  uses electronic systems for creating, modifying,
maintaining, archiving, retrieving or transmitting any records that are required
by, or subject to inspection by, the FDA, including, but not limited to, CRFs,
medical records, informed consent forms, test results, or other source
documents, then the Clinical Study Sites  warrants that its systems for such
electronic records are in compliance with Section 21 of the United States Code
of Federal Regulations, Part 11. The Clinical Study Sites further warrants THAT,
in order to comply with Part 11, it will not use any electronic signatures on
any documents required by, submitted to, or supporting a submission to the FDA
unless it has certified to the FDA that it intends such electronic signatures to
be the legally binding equivalent of a hand-written signature.

 

19.  SPONSOR AS THIRD PARTY BENEFICIARY OF CERTAIN PROVISIONS

 

It is understood and agreed that Sponsor is a THIRD party beneficiary of
Sections 3, 5, 6, 7, 11 and 12 of this Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the date first above.

 

NORDIC BIOSCIENCE A/S

Bente Riis, Head, Clinical Development

CENTER FOR CLINICAL AND BASIC RESEARCH A/S, on behalf of itself and each of the
Clinical Study Sites

Ralph Reyes, CEO

 

 

 

 

Signature

 

 

 

 

 

Signature

 

 

Attachment 3-7

--------------------------------------------------------------------------------


 

Date:

 

 

 

 

 

 

Date:

 

 

Attachment 3-8

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Cost and Payment:

 

Attachment 3-9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PRINCIPAL INVESTIGATOR’s ACKNOWLEDGEMENT OF OBLIGATIONS

 

The undersigned Clinical Investigator acknowledges and agrees that I and Center
for Clinical and Basic Research, Denmark have entered into a Clinical Trial
Agreement with Nordic Bioscience A/S representing the interests of Radius
Health, Inc.  to perform the clinical study under Protocol No. BA058-05-003:

 

“A Randomized, Double-blind, Placebo-controlled, Comparative Phase 3 Multicenter
Study to Evaluate the Safety and Efficacy of BA058 for Injection for Prevention
of Fracture in Ambulatory Postmenopausal Women with Severe Osteoporosis and at
Risk of Fracture”

 

I agree that Center for Clinical and Basic Research, Denmark was authorized to
enter into the Agreement on my behalf.

 

My payment for my involvement in the trial will not in any way be dependant of
the outcome of the trial. I will not be paid bonuses or the like in case of
positive or negative results. I (including for purposes of this paragraph my
spouse and my dependent children, in each case to the extent applicable) do not
own nor shall I become entitled to own any of the Radius Health, Inc. securities
that are subject to the certain Stock Issuance Agreement entered into between
Radius Health, Inc. and Nordic Bioscience A/S or to otherwise receive any
compensation or other benefit from such Radius Health, Inc. securities or the
proceeds of such Radius Health, Inc. securities.

 

I will, prior to shipment of clinical supplies to my Clinical Study Site provide
Nordic Bioscience with all original documentation necessary for submission to
regulatory authorities, including the U.S. Food & Drug Administration, including
a completed and signed FDA Form 3455 and Form 1572.

 

I agree to comply with all the terms and conditions set forth in the Protocol
and in the Agreement and to be responsible for assuring that any investigators
and study staff under their direct supervision performing work for the Study
contemplated by the Agreement and the Protocol similarly comply with the terms
and conditions contained therein.

 

NAME AND ADDRESS OF PI

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

Sign:

 

 

 

Attachment 3-10

--------------------------------------------------------------------------------


 

Attachment 4

Form of Indemnity Letter

 

[RADIUS HEALTH, INC. LETTERHEAD]

 

[Name of Clinical Study Site]

[Address]

[City, State, Country]

CCBR-Ballerup, Ballerup Byvej 222, DK 2750 Ballerup, Denmark

CCBR-Ålborg, Hobrovej 42D, DK-9000 Ålborg, Denmark

CCBR-Vejle, Orla Lehmannsgade 1, DK-7100 Vejle

CCBR-Tallinn, Pärna 4, 10128 Tallinn, Estonia

CCBR-Vilnius, Smélio 20, Vilnius, Lithuania

CCBR-Bucharest, 2-4 Aleea Buchetului, sector 3, bl. C2, Bucharest, Romania

CCBR-Rio de Janeiro, Rua Meno Barreto, Botafogo, Rio de Janeiro, Brazil

[CCBR-Czech, Hybešova 18, 60200 Brno, Czech Republic]

CCBR-Czech, Masarykovo náměstí 2667, 530 02 Pardubice, Czech Republic

CCBR-Warsaw, Al. Dzieci Polskich PL04-730 Warsaw

CCBR Hong Kong, Center for Health and Medical Research, Hong Kong, 6 Floor,
Tower II, New World Tower, 18 Queen’s Road Central, Hong Ko

 

Re:  Clinical Trial No. BA058-05-003 (the “Study”) Risk Allocation

 

Dear Ladies and Gentlemen:

 

This letter is delivered to you pursuant to Section 13 of the certain Clinical
Trial Agreement dated                  , 2010 among Center for Clinical and
Basic Research A/Sk (“CCBR”) on behalf of itself and its affiliates
CCBR-Ballerup, CCBR-Ålborg, CCBR-Vejle, CCBR-Tallinn, CCBR-Vilnius,
CCBR-Bucharest, CCBR-Rio de Janeiro, CCBR-Czech, Hybešova CCBR-Czech Masarykovo,
CCBR-Warsaw and CCBR Hong Kong and Nordic Bioscience (“Nordic Bioscience”),
representing the interests of Radius Health, Inc. (“Radius”) (the “Agreement”). 
Capitalized terms used in this letter and not defined in this letter are used
with the Agreement.  The Agreement concerns the performance of the Study in
accordance with Radius Protocol No. BA058-05-003, “A Randomized, Double-blind,
Placebo-controlled, Comparative Phase 3 Multicenter Study to Evaluate the Safety
and Efficacy of BA058 (“Study Drug”) for Injection for Prevention of Fracture in
Ambulatory Postmenopausal Women with Severe Osteoporosis and at Risk of
Fracture” (the “Protocol”).

 

1.              Subject to Paragraph 3, Radius hereby agrees to defend,
indemnify and hold harmless [CLINICAL STUDY SITE NAME] (“Clinical Study Site”),
including its officers and administrators, employees and agents, including the
Principal Investigator and his/her co-investigators and assistants in the Study
(collectively, “Indemnitees”) from and against any and all damages, suits,
judgments, and liabilities (including expenses and reasonable attorneys’ fees)
(collectively, “Losses”) arising from or related to any third party claims of
injury, illness or adverse side effects to a patient in the Study that are
attributable to the Study Drug.  The indemnification obligation set forth in
this Paragraph 1 shall not apply in the event and to the extent that:  (a) such
Loss(es) arose as a result of intentional misconduct or negligence by
Indemnitees; or (b) the Principal Investigator and those assisting him/her did
not adhere to the terms of the Protocol and to Radius’ written instructions
relative to the use of Study Drug or failed to employ reasonable care in the
conduct of the Study in conformity with the generally accepted standards of the
medical community or violated any applicable laws or regulations in any material
respect.  For purposes of this Paragraph 1, a violation shall be deemed
“material” if it adversely affects the safety, health or welfare of Study
subjects.

 

2.              In the event a patient participating in the Study suffers an
illness or injury which the Principal Investigator and Radius reasonably
determine to be an adverse reaction directly associated with the Study Drug, and
not due to a reason other than the Study Drug, then subject to the provisions of
Paragraph 3, Radius shall pay all necessary and reasonable medical and hospital
expenses directly associated with the medical treatment of such adverse reaction
which are in excess of that portion covered by the patient’s own insurance or
other insurance, or third-party payment programs.  In the event diagnostic
procedures are required to determine the etiology of the patient’s symptoms,
Radius shall pay the reasonable expense of such diagnostic work-up without
regard to the

 

Attachment 4-1

--------------------------------------------------------------------------------


 

final diagnosis, so long as Radius agrees to the need for the diagnostic work-up
but Radius shall not be responsible for expenses connected with the subsequent
treatment of the patient if the work-up establishes that the patient’s
symptomology is not related to the administration of the Study Drug.  Payments
under this Paragraph 2 shall be in addition to any payments specified in
Paragraph 1.

 

3.              To receive the benefit of Paragraph 1 or Paragraph 2, the
appropriate personnel at Clinical Study Site must (a) promptly notify Nordic
Bioscience and Sponsor in writing of any claim of injury, illness, adverse side
effects or adverse reaction to the Study Drug; provided, that failure to give
such notice shall not relieve Radius of its obligations under Paragraph 1 or
Paragraph 2 except where, and solely to the extent that, such failure actually
and materially prejudices the rights of Radius; (b) tender to Radius (and its
insurer) full authority to defend or settle the claim or suit; provided that no
settlement requiring any admission by an Indemnitee or that imposes any
obligation on an Indemnitee shall be made without the Indemnitee’s consent; and
(c) cooperate fully with Radius in its handling of such claim or suit.  A
Clinical Study Site’s failure to perform its obligations under this Paragraph 3
shall relieve Radius of its obligations under Paragraphs 1 and 2. [Radius will
reimburse Indemnitees for all reasonable expenses incurred at Radius’ request in
connection with this Paragraph 3 except to the extent and in the proportion that
Indemnitees are responsible under Paragraph 1].

 

4.              Any notice to Radius shall be in writing and shall be deemed
given to Radius when delivered by hand or sent by internationally recognized
overnight courier (such mailed or courier notice to be effective on the date
which is two (2) business days after the date of mailing) or sent by facsimile
(such notice sent by telefax to be effective one (1) business day after sending,
if immediately confirmed by overnight courier as aforesaid), in each case
addressed to the following addresses: Radius Health, Inc., 201 Broadway,
6th Floor, Cambridge, MA 02139 USA Attn: [              ], Fax No.:
01.617.551.4701; Phone No.: 01.617.444.1834.

 

IN WITNESS WHEREOF, the undersigned has executed this letter intending it to
take effect as of                       , 2010.

 

 

RADIUS HEALTH, INC.

 

 

 

By:

 

 

Name, Title

 

 

Attachment 4-2

--------------------------------------------------------------------------------